        Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 1 of 61



 1   Elizabeth A. Falcone, CA Bar No. 219084
     elizabeth.falcone@ogletreedeakins.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   The KOIN Center
     222 SW Columbia Street, Suite 1500
 4   Portland, OR 97201
     Telephone:     503.552.2140
 5   Facsimile:     503.224.4518
 6   Attorneys for Defendant TARGET
     CORPORATION
 7

 8                                UNITED STATES DISTRICT COURT
 9               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
10

11   KHADIJA YOUSAFZAI, an individual;                 Case No. 5:20-cv-03772

12                  Plaintiff,                         DECLARATION OF ELIZABETH A.
                                                       FALCONE IN SUPPORT OF DEFENDANT
13          v.                                         TARGET CORPORATION’S NOTICE OF
                                                       REMOVAL
14   TARGET CORPORATION, Minnesota
     corporation; MONICA DOE, an individual;           (Superior Court of California, County of Santa
15   NIKKI DOE, an individual; HEATHER DOE,            Clara Case No. 20CV366333)
     an individual; and DOES 1 through 50,
16   inclusive;
                                                       Complaint Filed: April 28, 2020
17                  Defendant.                         Trial Date:      Not Set

18

19          I, Elizabeth A. Falcone, declare and testify as follows:

20          1.      I am an attorney duly licensed to practice before this Court and before all of the

21   courts of the states of Oregon and California, and I am a Shareholder with the law firm of Ogletree,

22   Deakins, Nash, Smoak & Stewart, P.C. (“Ogletree Deakins”), counsel of record for Defendant

23   Target Corporation (“Target”) in this action.

24          2.      I have personal knowledge of the matters set forth in this declaration or know of

25   them based on my review of documents maintained in the ordinary course of business by Ogletree

26   Deakins, and if called as a witness, could and would testify competently thereto.

27          3.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff’s Complaint,

28   filed in the Superior Court of the State of California for the County of Santa Clara, on April 28,

                                              1                      Case No. 5:20-cv-03772
         FALCONE DECLARATION IN SUPPORT OF DEFENDANT TARGET CORPORATION’S NOTICE OF
                                          REMOVAL
           Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 2 of 61



 1   2020, together with a true and correct copy of the Summons, Civil Case Cover Sheet, and Notice of
 2   Hearing served on Target. Pursuant to the Proof of Service, the foregoing was served on Target on
 3   May 15, 2020.
 4            4.       Attached hereto as Exhibit 2 is a true and correct copy of the Proof of Service

 5   concerning the service of the Summons, Complaint, Civil Case Cover Sheet, and Notice of

 6   Hearing. The foregoing constitute the only process, pleadings, and orders served on Target to date.

 7            5.       Attached hereto as Exhibit 3 is a true and correct copy of Target’s Answer and

 8   Affirmative Defenses to Plaintiff’s Complaint filed in this action in the Santa Clara Superior Court

 9   on May 29, 2020.

10            6.       Attached hereto as Exhibit 4 is a true and correct copy of the December 31, 2019

11   Civil Statistical Tables for the Federal Judiciary, Median Time from Filing to Disposition of Civil

12   Cases, by Action Taken, retrieved from website for the United States Courts, Statistical Tables for

13   the     Federal    Judiciary,   https://www.uscourts.gov/statistics/table/c-5/statistical-tables-federal-

14   judiciary/2019/12/31, by my office on June 8, 2020.

15            Pursuant to 28 U.S.C. § 1746, the laws of the United States of America, and the laws of the

16   State of Oregon, I declare under penalty of perjury that the foregoing is true and correct.

17            Executed this 8th day of June, 2020, in Portland, Oregon.

18
                                                           s/ Elizabeth A. Falcone
19                                                          Elizabeth A. Falcone
20
                                                                                                    42904825.1
21

22

23

24

25

26

27

28
                                                2                      Case No. 5:20-cv-03772
           FALCONE DECLARATION IN SUPPORT OF DEFENDANT TARGET CORPORATION’S NOTICE OF
                                            REMOVAL
Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 3 of 61




           EXHIBIT 1
                I
                        Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 4 of 61

                                                                                                                                                         SUM-100
                                         SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                         E-FILED
CA WSO AL DEMANDADO):
                                                                                                             4/28/2020 4:49 PM
 TARGET CORPORATION, Minnesota corporation;                                                                  Clerk of Court
 [See, Additional Parties Attachment]                                                                        Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF;                                                                             County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                          20CV366333
 RHADIJA YOUSAFZAI, an individual;                                                                           Reviewed By: R. Tien
                                                                                                             Envelope: 4292807
  NOTICE! You have been sued. The court may decide against you v/ithout your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are sen/ed on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your vmtten response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
 the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 {www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court v^ll dismiss the case.
 (AVISO! Lo han demandado. Si no responde dentro de 30dias, la carte puede decidir en su contra sin escucharsu versidn. Lea la informacidn a
 continuacidn.
    Tiene 30 DIAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta par escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usarpara su respuesta.
 Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Corfes de California {Svww.sucorte.ca.gov^, en la
 biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
 que le dd un formulario de exencidn de pago de cuofas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrd quitar su sueldo, dinero y bienes sin mds advertencia.
   Hay otros requisites legates. Es recomendable que name a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin ffnes de lucro en el sitio web de California Legal Services,
 (Vvww.lawheIpcalifomia.orgJ, en el Centro de Ayuda de las Cortes de California, Cwww.sucorte.ca.govJ o ponidndose en contacto con la corte o el
 coleglo de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exenfos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuertfo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER;
                                                                                                        (NOmero def Caso):
(El nombre y direccidn de la corte es):
                                                                                                                   20CV366333
 SANTA CLARA COUNTY SUPERIOR COURT
 191 North First Street, San Jose, CA 95113
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is;
(El nombre, la direccidn y el numero de telOfono del abogado del demandante, o del demandante que no tiene abogado, es):
Joseph M. Lovretovich; Eric M. Gruzen; Christina R. Manalo - 5855 Topanga Canyon Boulevard, Suite 300
                                                                                         Woodland Hills, CA 91367            (818) 610-8800

 DATE: 4/28/2020 4:49 PM                                             Clerk, by                                                                           . Deputy
                                         Clerk of Court                            R. Tien
 (Fecha)                                                             (Secretario)                                                                         (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-OIO).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I  I as an individual defendant.
                                  2. \  I as the person sued under the fictitious name of (specify):


                                    3.         onbehalfof^sp0c/)y;rrfte^eTG<j/Eft;;/9|-l^^/
                                         under; 1^ I CCP 416.10 (corporation)                    I-----1 CCP 416.60 (minor)
                                                 \     I CCP 416.20 (defunct corporation)        I     I CCP 416.70 (conservatee)
                                                 I     1 CCP 416.40 (association or partnership) |     1 CCP 416.90 (authorized person)
                                       ___    I    I other (specify):
                                    4. I   I by personal delivery on (date):
                                                                                                                                                             Page 1 of 1
 Form Adopted for Mandatory Use
   Judidal Council of California
                                                                      SUMMONS                                                    Code of Civil Procedure §§ ^12.20.465
                                                                                                                                                   wivw.covrtinJb.ca.ffov
  SUM-100 [Rev. July 1, 2009]
                                                               t.
                         Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 5 of 61


                                                                                                                               SUM-200(A
                                                                                                CASE NUMBER:
    SHORT TITLE:
_ Yousafzai v. Target Corporation, et al.

                                                           INSTRUCTIONS FOR USE
   -► This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
   -► If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
      Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

     I     I   Plaintiff            [V^ Defendant       Cross-Complainant   |   \ Cross-Defendant

   MONICA DOE, an individual; NIKKI DOE, an individual; HEATHER DOE, an individual; and DOES 1
   through 50, inclusive;




                                                                                                                   Page    2     of       2
                                                                                                                                      Pago 1 of 1
 Form Adopted tor Mandatory Use
   Judicial Council of California                   ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) (Rev. January 1. 2007]                         Attachment to Summons
               Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 6 of 61


                                                                                         E-FILED
                                                                                         4/28/2020 4:49 PM
                                                                                         Clerk of Court
           1                 JML LAW
                      A pRori-ssioNAL Law corpor.\tion
                                                                                         Superior Court of CA,
           2          5855 TOPANGA CANYON BLVO., SUITE 300                               County of Santa Clara
                     WOODLAND HILLS. CALIFORNIA 91367                                    20CV366333
           3                 Tel: (818)610-8800
                                                                                         Reviewed By: R. Tien
                             Fax: (818) 610-3030
           4   JOSEPH M. LOVRETOVICH, STATE BAR NO. 73403
               ERIG M. GRUZEN, STATE BAR NO. 222448
           5   CHRISTENA R. MANALO, STATE BAR NO. 297718

           6   Attorneys for Plaintiff
               KHADIJA YOUSAFZAI
           7
           8
           9                        SUPERIOR COURT FOR THE STATE OF CALIFORNIA
          10
                                    FOR THE COUNTY OF SANTA CLARA - DOWNTOWN
          11
    O
          12   KHADIJA YOUSAFZAI, an individual;               Case No.: 20CV366333
    IS    13                                Plaintiff,         COMPLAINT FOR:
^ I|l<
     r?
                                                                     1.        DISABILITY DISCRIMINATION IN VIOLATION OF
          14          VS.
                                                                               GOVERNMENT CODE § 12940 ETSEQ. |FEHA| ;
                                                                     2.        FAILURE TO PREVENT DISCRIMINATION AND
          15                                                                   HARASSMENT IN VIOLATION OF FEHA;
               TARGET CORPORATION, Minnesota                         3.        FAILURE TO ACCOMMODATE DISABILITY IN
    S-i   16                                                                   VIOLATION OF FEHA;
               corporation; MONICA DOE, an                           4.        RELIGIOUS DISCRIMINATION IN VIOLATION OF
          17   individual; NIKKI DOE, an individual;                           GOVERNMENT CODE § 12940 ETSEQ. |FEHA|;
                                                                     5.        FAILURE TO ACCOMMODATE RELIGIOUS
    CD
               HEATHER DOE, an individual; and                                 PRACTICE IN VIOLATION OF FEHA;
          18   DOES I through 50, inclusive;                         6.        HARASSMENT IN VIOLATION OF FEHA;
                                                                     7.        FAILURE TO ENCAGE IN THE INTERACTIVE
          19                                                                   PROCESS IN VIOLATION OF FEHA;
                                            Defendants.              8.        RETALIATION IN VIOLATION OF FEHA;
          20                                                         9.        WRONGFUL TERMINATION IN VIOLATION OF
                                                                               PUBLIC POLICY;
          21                                                         10.       REST BREAK VIOLATIONS;
                                                                     11.       FAILURE TO PROVIDE ACCURATE, ITEMIZED
          22                                                                   WAGE STATEMENTS;
                                                                     12.       WAITING TIME PENALTIES;
                                                                     13.       UNFAIR BUSINESS PRACTICES IN VIOLATION OF
          23                                                               .   CALIFORNIA BUSINESS AND PROFESSIONS CODE §
                                                                               17200, ETSEQ.;
          24
                                                                                DEMAND FOR JURY TRIAL
          25                                                                    AMOUNT DEMANDED EXCEEDS $25,000.00

          26
                      Plaintiff, KHADIJA YOUSAFZAI, hereby brings her complaint against the above-named
          27
               Defendants and states and alleges as follows:
          28
                                                                 1
                                                             COMPLAINT
                       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 7 of 61




                   1                                   PRELIMINARY ALLEGATION
                   2           1. At all times material herein, Plaintiff, KHADIJA YOUSAFZAI (hereinafter referred to
                   3   as “Plaintiff’) was and is a resident of the State of California, County of Santa Clara.
                   4          2. Plaintiff is informed, believes, and based thereon alleges that TARGET
                   5   CORPORATION, (hereinafter referred to as “TARGET or Defendant”) is a Minnesota
                   6   corporation, and was at all times mentioned in this complaint duly licensed to do business, was
                   7   and is doing business, under and by virtue of the laws of the State of California, and in Santa
                   8   Clara County. Plaintiff worked for TARGET at all relevant times in Santa Clara County.
                   9          3. Plaintiff is informed, believes, and based thereon alleges that at all times mentioned
                  10   herein. Defendant MONICA DOE is and was an individual residing in the State of California,
                  11   County of Santa Clara. At all times mentioned herein, MONICA DOE (hereinafter “MONICA”)
        g
                  12   worked as Plaintiffs Supervisor. At all relevant times, Plaintiff is informed, believes, and based
        2
             s9
   fi             13   thereon alleges that Defendant MONICA was and is a “supervisor” within the meaning of
<1^
^    u
J s li
                  14   California Government Code §§ 12940(j)(l) and 12926(t), in that she had the discretion and
                  15   authority to hire, direct, transfer, promote, assign, reward, discipline, adjust the grievances of, or
S e Si.2
    s.§           16   discharge other employees, or effectively to recommend any of these actions with the use of her
        {2^
        lA
        m
                  17   independent judgment.
        00


                  18          4. Plaintiff is informed, believes, and based thereon alleges that at all times mentioned
                  19   herein. Defendant NIKKI DOE is and was an individual residing in the State of California,
                  20   County of Santa Clara. At all times mentioned herein, NIKKI DOE (hereinafter “NIKKI”)
                  21   worked as Plaintiffs Manager. At all relevant times. Plaintiff is informed, believes, and based
                  22   thereon alleges that Defendant NIKKI was and Is a “supervisor” within the meaning of
                  23   California Government Code §§ 12940(j)(l) and 12926(t), in that she had the discretion and
                  24   authority to hire, direct, transfer, promote, assign, reward, discipline, adjust the grievances of, or
                  25   discharge other employees, or effectively to recommend any of these actions with the use of her
                  26   independent judgment.
                  27          5. Plaintiff is informed, believes, and based thereon alleges that at all times mentioned
                  28   herein, Defendant HEATHER DOE is and was an individual residing in the State of California,
                                                                          2
                                                                    COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 8 of 61




               1   County of Santa Clara. At all times mentioned herein, HEATHER DOE (hereinafter
               2   “HEATHER”) worked as Plaintiffs Manager. At all relevant times, Plaintiff is informed,
               3   believes, and based thereon alleges that Defendant HEATHER was and is a “supervisor” within
               4   the meaning of California Government Code §§ 12940(j)(l) and 12926(t), in that she had the
               5   discretion and authority to hire, direct, transfer, promote, assign, reward, discipline, adjust the
               6   grievances of, or discharge other employees, or effectively to recommend any of these actions
               7   with the use of her independent judgment.
               8           6. The last names of Defendants Monica Doe, Heather Doe, and Nikki Doe are unknown
               9   to Plaintiff at this time. Plaintiff intends to amend Defendants’ names upon subsequently
              10   discovered information.
              11           7. The true names and capacities, whether individual, corporate, associate or otherwise of
    O
              12   DOES 1 through 50 are unknown to Plaintiff who therefore sues these Defendants under said
    CO
              13   fictitious namfs. Plaintiff is informed and believes that each of the Defendants named as a DOE
         CN




^ I !=■
              14   Defendant is legally responsible in some manner for the events referred to in this complaint,
hJ 1 " =      15   either negligently, willfully, wantonly, recklessly, tortiously, strictly liable, statutorily liable or

     s. §     16   otherwise, for the injuries and damages described below to this Plaintiff. Plaintiff will in the

    m
              17   future seek leave of this court to show the true names and capacities of these DOE Defendants
    00
    lA

              18   when it has been ascertained.
              19          8. Plaintiff is informed and believes, and based thereon alleges, that each of the
              20   fictitiously named Defendants is responsible in some manner for, and proximately caused, the
              21   harm and damages alleged herein below.
              22          9. Plaintiff is informed and believes that each Defendant conspired with, aided and
              23   abetted, ratified the conduct of, knowingly acquiesced in, acted with the consent and permission
              24   of, and accepted the benefits of each other Defendant with respect to the matters alleged herein.
              25           10. Plaintiff is informed and believes, and based thereon alleges, that each of the
              26   Defendants named herein acted as the employee, agent, partner, joint-employer, alter-ego, joint
              27   venture, affiliate, and/or co-conspirator with or of each of the other Defendants named herein
              28   and, in doing the acts and in carrying out the wrongful conduct alleged herein, each of said
                                                                     3
                                                                 COMPLAINT
                    Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 9 of 61




                1   Defendants acted within the scope of said relationship and with the permission, consent and
                2   ratification of each of the other Defendants named herein.
                3           11. Finally, Defendants are liable for the acts of their employees under the doctrine of
                4   respondeat superior and via conspiracy liability. Each of the acts described above and further
                5   described below under each Cause of Action was perpetrated during the course and scope of
                6   employment of the actors, was carried out with knowledge of Defendants, was condoned and
                7   ratified, and/or was taken pursuant to an implied agreement by Defendants to deliberately take
                8   said actions
                9           12. Hereinafter in the Complaint, unless otherwise specified, reference to a Defendant or
               10   Defendants shall refer to all Defendants, and each of them.
               11           13. The jurisdiction of this Court is proper for the relief sought herein, and the amount
     O
               12   demanded by Plaintiff exceeds $25,000.
     Si
     IS        13                                      FACTUAL ALLEGATIONS
II
^iU
     l<
          C^


               14           14. Defendant Target hired Plaintiff Yousafzai as a Sales Associate in or about October
               15   2017.
SI   c -a      16           15. At all relevant times, Defendants Monica Doe, Heather Doe, and Nikki Doe were
               17   Plaintiffs direct supervisors during her employment with Defendant Target.
               18           16. Plaintiff is a Muslim who practices Islam. Plaintiff was a practicing Muslim
               19   throughout the entirety of her employment with Defendant Target. In accordance with her
               20   religious beliefs and as a part of the exercise of her religion, Plaintiff engaged in prayer five
               21   times per day at specific times.
               22           17. Plaintiff is informed and believes, and based thereon alleges, that she was the only
               23   practicing Muslim on her shifts at Target.
               24           18. Plaintiffs religious practice required her to engage in prayers five times per day at the
               25   specific times of dawn, midday, late afternoon, just after sunset, and between sunset and
               26   midnight.
               27

               28
                                                                     4
                                                                 COMPLAINT
                      Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 10 of 61




                  1           19. Upon her hire, Plaintiff requested that Defendant Target accommodate her religious
                  2   practice by permitting her to take prayer breaks of several minutes approximately two times per
                  3   day during her shifts.
                  4           20. Rather than initiating steps toward accommodating her religious practice, Defendants
                  5   regularly denied Plaintiffs requests to take prayer breaks, and regularly asked Plaintiff to pray at
                  6   home.
                  7           21. Defendants could have provided reasonable accommodations to Plaintiff without
                  8   suffering undue hardship, but chose to deny her accommodations. Defendants did not attempt to
                  9   reasonably accommodate Plaintiffs religion and religious beliefs.
                 10           22. Defendants’ refusal to accommodate Plaintiffs religious practice continued
                 11   throughout her employment, up to and including through her wrongful termination.
       o
       to        12           23. As a result of Defendants’ discriminatory refusal to accommodate Plaintiffs religious
       ■5 5
   C        tO   13   observation, she experienced severe emotional distress.
< |=:u           14           24. Defendants also regularly made disparaging remarks to Plaintiff regarding her
h-1 ^ Pi
dill             15   religion. On one occasion, Defendant Monica told Plaintiff: “You can’t pray here. You’re
                 16   wasting time and you’re stealing Target’s hours.” On another occasion, Defendant Heather and
       •® &
                 17   Defendant Nikki interrupted client as she was praying and told her: “Can you do it at home?”
       lO

                 18           25. Beginning in or around 2018 and continuing through her wrongful termination.
                 19   Defendant Monica, Defendant Heather, and Defendant Nikki subjected Plaintiff to a barrage of
                 20   harassing conduct. When Plaintiff showed up to the Target store for her shift, Defendant Monica
                 21   and Defendant Heather often took Plaintiff off the schedule at the last minute and sent her home
                 22   without pay. Plaintiff is informed and believes, and based thereon alleges, that Defendants took
                 23   her off the schedule and sent her home due to animus for her actual/perceived religion and in
                 24   retaliation for her requests for accommodations related to her religious practice.
                 25           26. In or around late 2018, Defendant Target and Defendants Heather, Monica and Nikki
                 26   began reducing Plaintiffs hours. On one occasion, Defendant Target took Plaintiff off of the
                 27   store schedule completely. Plaintiff is informed and believes, and based thereon alleges, that
                 28
                                                                      5
                                                                  COMPLAINT
             Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 11 of 61




         1   Defendants reduced her work hours due to animus for her actual/perceived religion and in
         2   retaliation for her requests for accommodations related to her religious practice.
         3          27. Defendants’ harassing conduct and comments based on Plaintiffs religion and
         4   religious practice were severe and/or pervasive enough to create a work environment that a
         5   reasonable person would consider intimidating, hostile, or abusive. Defendants’ conduct
         6   interfered with Plaintiffs work performance and seriously affected her psychological well-being.
         7   Plaintiff was deeply upset by Defendants’ harassing conduct, and considered her work
         8   environment to be intimidating, hostile and abusive.
         9          28. On or about January 27, 2019, Plaintiff was injured in a car accident and suffered
        10   from musculoskeletal pain. Plaintiffs disability limited her ability to engage in major life
        11   activities, including working.
   O
        12          29. On or about January 27, 2019, Plaintiffs doctor placed her off of work due to her
   IS   13   disability and released her to return to work on January 31,2019. Plaintiff and/or her medical
I«      14   providers provided notice to Defendant Target of her need for several days off due to her
        15   injunes.
Sill
  g.§
        16          30. On or about February 15, 2019, Plaintiff doctor placed her off work due to her

   lA
        17   disability and released her to return to work on February 20, 2019. Plaintiff and/or her medical
   90
   lA

        18   providers provided notice to Defendant Target of her need for several days off due to her
        19   injunes.
        20          31. Plaintiff provided advance notice to Defendant Target of her need for days off as an
        21   accommodation related to her disability.
        22          32. On several occasions, Plaintiff requested a day off of work as an accommodation due
        23   to her disability. However, Defendants Target, Monica, Heather and Nikki denied Plaintiffs
        24   requests for accommodations.
        25          33. On or about April 7, 2019, Defendant terminated Plaintiff for pretextual reasons.
        26   Substantial motivating factors in Plaintiffs termination were her religion, retaliatory animus for
        27   her requests for accommodations for her religious practice, her actual/perceived disability, and
        28   her requests for accommodations related to her disability.
                                                             6
                                                         COMPLAINT
              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 12 of 61




          1           34. At the time of her termination, Defendants perceived Plaintiff to be disabled.
          2           35. Plaintiff is informed and believes and based thereon alleges, that Defendant Target
          3   could have provided reasonable acconuiiodatioiis to Plaintiff witliout suffering undue liardsliip,
          4   but chose to terminate her instead.
          5         36. Plaintiff was capable of performing the essential functions of her position and/or other
          6   positions within Defendant Target’s organization. However, Defendant and its agents failed to
          7   engage in a timely, good faith interactive process in good faith with Plaintiff, and failed to
          8   communicate with Plaintiff regarding any possible accommodations.
          9         37. During her employment. Defendant Target regularly failed to relieve Plaintiff of her
         10   work duties for rest periods during her employment.
         11         38. Further, Target failed to pay Plaintiff a premium for days on which Defendant Target
  o
         12   failed to authorize and permit Plaintiff to take lawful rest periods.
         13           39. In addition to Defendant Target’s failure to pay Plaintiff a premium for missed rest
JU:      14   periods, Defendant also failed to provide Plaintiff with accurate itemized wage statements.
         15           40. Rather, Defendant Target provided Plaintiff with wage statements that inaccurately
dPi
Sill     16   stated her number of hours worked, and failed to state her owed wages, including a failure to
  £. §
         17   state owed rest break premiums.
  oc
                                      V
         18          41. Defendant Target failed pay Plaintiff all owed rest break premiums at the time of her
         19   termination.
         20         42. Plaintiff exhausted her administrative remedies by filing a complaint with the
         21   Department of Fair Housing and Employment ("DFEH”) on March 24, 2020. The DFEH issued
         22   Plaintiff a right-to-sue letter on March 24, 2020.
         23                                     FIRST CAUSE OF ACTION
         24    DISCRIMINATION BASED UPON ACTUAL AND/OR PERCEIVED DISABILITY IN
         25                    VIOLATION OF GOVT. CODE §§ 12940 ETSEQ. (FEHA)
         26                               (Against TARGET and DOES 1 through 50)
         27          43. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
         28   forth herein.
                                                               7
                                                           COMPLAINT
            Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 13 of 61




        1           44. At all times herein mentioned, Government Code §§ 12940, et seq. were in full force
        2   and effect and were binding on Defendants and each of them, as Defendants regularly employed
        3   five (5) or more persons. Under the Fair Employment and Housing Act (“FEHA”), Government
        4   Code §§ 12940 e. seq., it is an unlawful employment practice for an employer because of the
        5   actual and/or perceived physical disability of a person to discharge the person from employment
        6   or to discriminate against the person in compensation or in terms, conditions, or privileges of
        7   employment.
        8           45. Additionally, Government Code § 12926(k)(5) and § 12940(m) protects individuals in
        9   the workplace who are perceived to have a disability or are regarded or treated by the employer
       10   as having a health impairment that has no present disabling effect but may become a physical
       11   disability as described in § 12926(k)(l) or § 12926(k)(2). At all times relevant, Defendants
 O
       12   perceived Plaintiff as physically disabled.
 2
       13           46. As set forth in this complaint. Plaintiff is informed and believes that Defendants
       14   discriminated against her wrongfully terminating her due to her actual and/or perceived
icf    15   disabilities.

 §.8
       16           47. Substantial motivating factors in Plaintiffs termination were her actual and/or
       17   perceived disabilities. At the time of her termination, Defendants perceived Plaintiff to be
       18   disabled.
       19           48. Plaintiff was capable of performing the essential functions of open positions within
       20   Defendant’s organization. However, Defendant and its agents failed to engage in a timely, good
       21   faith interactive process in good faith with Plaintiff, and failed to communicate with Plaintiff
       22   regarding any possible accommodations.
       23           49. Plaintiff is informed and believes and based thereon alleges, that Defendant could
       24   have provided reasonable accommodations to Plaintiff without suffering undue hardship, but
       25   chose to terminate her instead.
       26           50. Substantial motivating factors in Plaintiffs termination were her actual and/or
       27   perceived disabilities. Plaintiff was capable of performing the essential functions of open
       28   positions within Defendant’s organization. However, Defendant and its agents failed to engage in
                                                              8
                                                          COMPLAINT
                 Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 14 of 61




             1   a timely, good faith interactive process in good faith with Plaintiff, and failed to communicate
             2   with Plaintiff regarding any possible accommodations.
             3           51. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
             4   has suffered actual, consequential and incidental financial losses, including without limitation,
             5   loss of salary and benefits, and the intangible loss of employment related opportunities in her
             6   field and damage to her professional reputation, all in an amount subject to proof at the time of
             7   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
             8   and/or any other provision of law providing for prejudgment interest.
             9           52. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
            10   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
            11   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
    O
            12   believes and thereupon alleges that she will continue to experience said physical and emotional
     2
  s '•«     13   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
I 111       14   at the time of trial.
            15           53. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
^!}|        16   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
     c. §

    lA
    lA
            17   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
    CO
    lA

            18   recover attorneys’ fees and costs under California Government Code § 12965(b).
            19           54. Defendants had in place policies and procedures that specifically prohibited and
            20   required Defendants’ managers, officers, and agents to prevent disability discrimination, against
            21   and upon employees of Defendants. Managers, officers, and/or agents of Defendants were aware
            22   of Defendants’ policies and procedures requiring Defendants’ managers, officers, and agents to
            23   prevent, and investigate, disability discrimination against and upon employees of Defendants.
            24   However, Defendants chose to consciously and willfully ignore said policies and procedures and
            25   therefore, Defendants’ outrageous conduct was fraudulent, malicious, oppressive, and was done
            26   in wanton disregard for the rights of Plaintiff and the rights and duties owed by each Defendant
            27   to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified, and/or conspired
            28   to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be awarded
                                                                  9
                                                              COMPLAINT
               Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 15 of 61




           1   exemplary and punitive damages against each Defendant in an amount to be established that is
           2   appropriate to punish each Defendant and deter others from engaging in such conduct.
           3           55. Plaintiff is informed and believes, and based thereon alleges that Defendants and their
           4   managers, officers, and managing agents had a pattern and practice of wrongfully terminating
           5   employees who were disabled so that Defendants did not have to accommodate them. Plaintiff
           6   should, therefore, be awarded exemplary and punitive damages against each Defendant in an
           7   amount to be established that is appropriate to punish each Defendant and deter others from
           8   engaging in such conduct.
           9                                    SECOND CAUSE OF ACTION
          10     FAILURE TO PREVENT DISCRIMINATION AND HARASSMENT IN VIOLATION
          11                            OF GOVT. CODE §§ 12940, ETSEQ. (FEHA)
    o
          12                             (Against TARGET and DOES I through 50)
          13          56. Plaintiff hereby repeats and incorporates all preceding paragraphs as though frilly set
Ills      14   forth herein.
^ |u ^    15          57. At all times mentioned herein, California Government Code Sections 12940, et seq.,
IS I ll   16   including but not limited to Sections 12940 Q) and (k), were in full force and effect and were
          17   binding upon Defendants and each of them. These sections impose on an employer a duty to
    00


          18   take immediate and appropriate corrective action to end discrimination and harassment and take
          19   all reasonable steps necessary to prevent discrimination from occurring, among other things.
          20          58. Defendants violated Government Code § 12940 (j) and (k) by failing to adequately
          21   supervise, control, discipline, and/or otherwise penalize the conduct, acts, and failures to act as
          22   described herein.
          23          59. Defendants failed to fulfill their statutory duty to timely take immediate and
          24   appropriate corrective action to end the discrimination and harassment and also failed to take all
          25   reasonable steps necessary to prevent the discrimination from occurring.
          26          60. In failing and/or refusing to take immediate and appropriate corrective action to end
          27   the discrimination and harassment, and in failing and/or refusing to take and or all reasonable
          28
                                                               10
                                                            COMPLAINT
                    Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 16 of 61




                1   steps necessary to discrimination and harassment from occurring, Defendants violated
                2   Government Code § 12940 (j) and (k), causing Plaintiff to suffer damages as set forth above.
                3           61. Asa proximate result of the aforesaid acts of Defendants, and each of them. Plaintiff
                4   has suffered actual, consequential and incidental financial losses, including without limitation,
                5   loss of salary and benefits, and the intangible loss of employment related opportunities in her
                6   field and damage to her professional reputation, all in an amount subject to proof at the time of
                7   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
                8   and/or any other provision of law providing for prejudgment interest.
                9           62. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
               10   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
               11   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
    C
               12   believes and thereupon alleges that she will continue to experience said physical and emotional
    .r   r**
               13   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
Si:            14   at the time of trial.
 ■ i t=
J I"=          15           63. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
2 1 II         16   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
    e. o
    ■2^
    tn         17   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
    cc
    m

               18   recover attorneys’ fees and costs under Government Code § 12965(b).
               19           64. Defendants had in place policies and procedures that specifically prohibited and
               20   required Defendants’ managers, officers, and agents to prevent disability discrimination, against
               21   and upon employees of Defendants. Managers, officers, and/or agents of Defendants were aware
               22   of Defendants’ policies and procedures requiring Defendants’ managers, officers, and agents to
               23   prevent, and investigate, disability discrimination against and upon employees of Defendants.
               24   However, Defendants chose to consciously and willfully ignore said policies and procedures and
               25   therefore, Defendants’ outrageous conduct was fraudulent, malicious, oppressive, and was done
               26   in wanton disregard for the rights of Plaintiff and the rights and duties owed by each Defendant
               27   to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified, and/or conspired
               28   to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be awarded
                                                                    II
                                                                 COMPLAINT
                  Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 17 of 61




              1   exemplary and punitive damages against each Defendant in an amount to be established that is
              2   appropriate to punish each Defendant and deter others from engaging in such conduct.
              3                                     THIRD CAUSE OF ACTION
              4                FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF
              5                               GOVT. CODE §§ 12940, ETSEQ. (FEHA)
              6                              (Against TARGET and DOES 1 through 50)
              7            65. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
              8   forth herein.
              9            66. At all times herein mentioned, California Government Code §§ 12940 et seq. were in
             10   full force and effect and were binding on Defendants and each of them, as Defendants regularly
             11   employed five (5) or more persons.
      o
             12            67. Although Defendants knew of Plaintiff s disabilities, Defendants failed to provide
      2
             13   reasonable accommodations for Plaintiffs disabilities in direct violation of Government Code §
             14   12940.
J I
^S Iill
     ||
             15            68. Defendants could have accommodated Plaintiff without suffering undue hardship, but
             16   chose to terminate her instead.
      ■f ^
      1/^
             17            69. Substantial motivating factors in Plaintiffs termination were her actual and/or
      ec


             18   perceived disabilities. At the time of her termination, Defendants perceived Plaintiff to be
             19   disabled.
             20            70. Plaintiff was capable of performing the essential functions of open positions within
             21   Defendant’s organization. However, Defendant and its agents failed to engage in a timely, good
             22   faith interactive process in good faith with Plaintiff, and failed to communicate with Plaintiff
             23   regarding any possible accommodations.
             24            71. Plaintiff is informed and believes and based thereon alleges, that Defendant could
             25   have provided reasonable accommodations to Plaintiff without suffering undue hardship, but
             26   chose to terminate her instead.
             27

             28
                                                                  12
                                                               COMPLAINT
                       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 18 of 61




                   1           72. Plaintiff alleges that she could have fully performed all essential duties and functions
                   2   of open jobs that Defendants had available, in an adequate, satisfactory and/or outstanding
                   3   manner.
                   4           73. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
                   5   has suffered actual, consequential and incidental financial losses, including without limitation,
                   6   loss of salary and benefits, and the intangible loss of employment related opportunities in her
                   7   field and damage to her professional reputation, all in an amount subject to proof at the time of
                   8   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
                   9   and/or any other provision of law providing for prejudgment interest.
                  10           74. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                  11   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
         o
                  12   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
     6            13   believes and thereupon alleges that she will continue to experience said physical and emotional
                  14   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
 T
     hli
     "a c S
                  15   at the time of trial.
d
IS I mJ
     V        A
                  16           75. As a proximate result of the wrongful acts of Defendants, and each of them. Plaintiff
                  17   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
         cc
         tn

                  18   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
                  19   recover attorneys’ fees and costs under Government Code § 12965(b).
                  20           76. Defendants had in place policies and procedures that specifically prohibited and
                  21   required Defendants’ managers, officers, and agents to prevent disability discrimination against
                  22   and upon employees of Defendants. Managers, officers, and/or agents of Defendants were aware
                  23   of Defendants’ policies and procedures requiring Defendants’ managers, officers, and agents to
                  24   prevent, and investigate, disability discrimination against and upon employees of Defendants.
                  25   However, Defendants chose to consciously and willfully ignore said policies and procedures and
                  26   therefore, Defendants’ outrageous conduct was fraudulent, malicious, oppressive, and was done
                  27   in wanton disregard for the rights of Plaintiff and the rights and duties owed by each Defendant
                  28   to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified, and/or conspired
                                                                       13
                                                                    COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 19 of 61




               1   to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be awarded
               2   exemplary and punitive damages against each Defendant in an amount to be established that is
               3   appropriate to punish each Defendant and deter others from engaging in such conduct.
               4           77. Plaintiff is informed and believes, and based thereon alleges that Defendants and their
               5   managers, officers, and managing agents had a pattern and practice of wrongfully terminating
               6   employees who were disabled so that Defendants did not have to accommodate them. Plaintiff
               7   should, therefore, be awarded exemplary and punitive damages against each Defendant in an
               8   amount to be established that is appropriate to punish each Defendant and deter others from
               9   engaging in such conduct.
              10                                   FOURTH CAUSE OF ACTION
              11                            DISCRIMINATION BASED ON RELIGION
     O
              12                       IN VIOLATION OF GOVT. CODE §§ 12940 ETSEQ,
     a
         sd
 s            13                      [FAIR EMPLOYMENT AND HOUSING ACT (FEHA)]
^|EO          14                            (Against TARGET and DOES 1 through SO)
              15           78. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
till s. s     16   forth herein.
              17           79. At all times herein mentioned, California Government Code §§ 12940 etseq. were in
     S
              18   full force and effect and were binding on Defendants and each of them, as Defendants regularly
              19   employed five (5) or more persons.
              20           80. The FEHA makes it an unlawful employment practice for an employer to discharge
              21   or discriminate against an employee in the terms conditions, and privileges of employment
              22   because of her religion. Cal. Gov’t Code § 12940. The FEHA also makes it unlawful
              23   discrimination for an employer to fail to hire or terminate an employee in order to avoid
              24   accommodating a religion. Cal. Gov’t Code § 11062.
              25          81. Furthermore, it is an unlawful employment practice under the FEHA for an employer
              26   to discriminate or retaliate against a person for requesting reasonable accommodation based on
              27   religion, regardless of whether the employer granted the request. Cat. Gov'/ Code § § II 062(d).
              28
                                                                  14
                                                               COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 20 of 61




               1           82. Defendants discriminated against Plaintiff in violation of the FEHA when they
               2   terminated Plaintiff because of her religion, religious beliefs, and her requests for reasonable
               3   accommodations based on her religion.
               4           83. Plaintiff is a Muslim who practices Islam. Plaintiff was a practicing Muslim
               5   throughout the entirety of her employment with Defendant Target. In accordance with her
               6   religious beliefs and as a part of the exercise of her religion, Plaintiff engaged in prayer five
               7   times per day at specific times. Plaintiff is informed and believes, and based thereon alleges, that
               8   she was the only practicing Muslim on her shifts at Target.
               9           84. Plaintiffs religious practice required her to engage in prayers five times per day at the
              10   specific times of dawn, midday, late afternoon, just after sunset, and between sunset and
              11   midnight.Upon her hire. Plaintiff requested that Defendant Target accommodate her religious
    O
              12   practice by permitting her to take prayer breaks of several minutes approximately two times per
    a
s         ^   13   day during her shifts.
?         U   14           85. Rather than initiating steps toward accommodating her religious practice. Defendants
              15   regularly denied Plaintiffs requests to take prayer breaks, and regularly asked Plaintiff to pray at

     S. 0     16   home.
    in        17           86. Defendants could have provided reasonable accommodations to Plaintiff without
    £
    iT)

              18   suffering undue hardship, but chose to deny her accommodations. Defendants did not attempt to
              19   reasonably accommodate Plaintiffs religion and religious beliefs. Defendants’ refusal to
              20   accommodate Plaintiffs religious practice continued throughout her employment, up to and
              21   including through her wrongful termination.
              22           87. As a result of Defendants’ discriminatory refusal to accommodate Plaintiffs religious
              23   observation, she experienced severe emotional distress. Defendants also regularly made
              24   disparaging remarks to Plaintiff regarding her religion. On one occasion. Defendant Monica told
              25   Plaintiff: “You can’t pray here. You’re wasting time and you’re stealing Target’s hours.” On
              26   another occasion. Defendant Heather and Defendant Nikki interrupted client as she was praying
              27   and told her: “Can you do it at home?”
              28
                                                                     15
                                                                COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 21 of 61




               1           88. Beginning in or around 2018 and continuing through her wrongful termination,
               2   Defendant Monica, Defendant Heather, and Defendant Nikki subjected Plaintiff to a barrage of
               3   harassing conduct. When Plaintiff showed up to the Target store for her shift, Defendant Monica
               4   and Defendant Heather often took Plaintiff off the schedule at the last minute and sent her home
               5   without pay. Plaintiff is informed and believes, and based thereon alleges, that Defendants took
               6   her off the schedule and sent her home due to animus for her actual/perceived religion and in
               7   retaliation for her requests for accommodations related to her religious practice.
               8           89. In or around late 2018, Defendant Target and Defendants Heather, Monica and Nikki
               9   began reducing Plaintiffs hours. On one occasion. Defendant Target took Plaintiff off of the
              10   store schedule completely. Plaintiff is informed and believes, and based thereon alleges, that
              11   Defendants reduced her work hours due to animus for her actual/perceived religion and in
        g
              12   retaliation for her requests for accommodations related to her religious practice.
              13           90. Defendants’ harassing conduct and comments based on Plaintiffs religion and
^ I -p' ^
              14   religious practice were severe and/or pervasive enough to create a work environment that a
M 5 Pi
              15   reasonable person would consider intimidating, hostile, or abusive. Defendants’ conduct
slil
   Q.

   <2.0
        C ^
              16   interfered with Plaintiffs work performance and seriously affected her psychological well-being.
              17   Plaintiff was deeply upset by Defendants’ harassing conduct, and considered her work
        £
              18   environment to be intimidating, hostile and abusive.
              19           91. On or about April 7, 2019, Defendant terminated Plaintiff for pretextual reasons.
              20   Substantial motivating factors in Plaintiffs termination were her religion, retaliatory animus for
              21   her requests for accommodations for her religious practice, her actual/perceived disability, and
              22   her request for time off related to her disability.
              23           92. As a proximate result of the aforesaid acts of Defendants, and each of them. Plaintiff
              24   has suffered actual, consequential and incidental financial losses, including without limitation,
              25   loss of salary and benefits, and the intangible loss of employment related opportunities in her
              26   field and damage to her professional reputation, all in an amount subject to proof at the time of
              27   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
              28   and/or any other provision of law providing for prejudgment interest.
                                                                    16
                                                                 COMPLAINT
                  Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 22 of 61




              1           93. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
              2   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
              3   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
              4   believes and thereupon alleges that she will continue to experience said physical and emotional
              5   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
              6   at the time of trial.
              7           94. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
              8   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
              9   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
             10   recover attorneys’ fees and costs under California Government Code § 12965(b).
             11           95. Defendants had in place policies and procedures that specifically prohibited and
        O

             12   required Defendants’ managers, officers, and agents to prevent religious discrimination,
        V


        IS   13   retaliation, and harassment based on religion against and upon employees of Defendants.
             14   Managers, officers, and/or agents of Defendants were aware of Defendants’ policies and
H-1 1        15   procedures requiring Defendants’ managers, officers, and agents to prevent, and investigate,
SI
>—SI         16   religious discrimination, retaliation, and harassment based on religion against and upon
  ^ a o                                               /
             17   employees of Defendants. However, Defendants chose to consciously and willfully ignore said
        x

             18   policies and procedures and therefore. Defendants’ outrageous conduct was fraudulent,
             19   malicious, oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights
             20   and duties owed by each Defendant to Plaintiff. Each Defendant aided, abetted, participated in,
             21   authorized, ratified, and/or conspired to engage in the wrongful conduct alleged above. Plaintiff
             22   should, therefore, be awarded exemplary and punitive damages against each Defendant in an
             23   amount to be established that is appropriate to punish each Defendant and deter others from
             24   engaging in such conduct.
             25           96. Plaintiff is informed and believes, and based thereon alleges that Defendants and their
             26   managers, officers, and managing agents had a pattern and practice of wrongfully terminating
             27   employees who requested reasonable accommodations based on their religion so that Defendants
             28   did not have to accommodate them. Plaintiff should, therefore, be awarded exemplary and
                                                                  17
                                                               COMPLAINT
            Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 23 of 61




        1   punitive damages against each Defendant in an amount to be established that is appropriate to
        2   punish each Defendant and deter others from engaging in such conduct.
        3                                      FIFTH CAUSE OF ACTION
        4                   FAILURE TO ACCOMMODATE RELIGIOUS PRACTICE
        5                       IN VIOLATION OF GOVT. CODE §§ 12940 ETSEQ.
        6                      [FAIR EMPLOYMENT AND HOUSING ACT (FEHA)]
        7                             (Against TARGET and DOES 1 through 50)
        8           97. Plaintiff hereby repeats and incorporates all preceding paragraphs as though tully set
        9   forth herein.
       10           98. At all times herein mentioned, California Government Code §§ 12940 et seq. were in
       11   full force and effect and were binding on Defendants and each of them, as Defendants regularly
 O
       12   employed five (5) or more persons.
 E
       13           99. The FEHA makes it an unlawful employment practice for an employer to discharge
       14   or discriminate against an employee in the terms conditions, and privileges of employment
3r“    15   because of her religion. Cal. Gov’t Code § 12940.
       16           100. Under the FEHA, an employer has an affirmative duty to accommodate an
 kTi   17   employee’s religious creed unless doing so would result in an undue hardship. This duty
 CC


       18   includes accommodating an employee’s observance of a Sabbath or other religious holy day or
       19   days, and reasonable time necessary for travel prior and subsequent to a religious observance.
       20   Cal. Gov’t. Code§ 12940(1).
       21           101. As a result of Plaintiff s religious practice/beliefs. Plaintiff requested from
       22   Defendant reasonable accommodations in the form of taking prayer breaks.
       23           102. Defendants violated the FEHA when, rather than initiating steps toward
       24   accommodating her religious practice, Defendants denied Plaintiffs requests.
       25           103. Accommodating Plaintiffs religious practice would not have caused Defendant
       26   Target any undue hardship.
       27

       28
                                                            18
                                                         COMPLAINT
                         Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 24 of 61




                     1            104. Defendant Target did reasonably accommodate Plaintiffs religious practice.
                     2   Instead, Defendant Target denied Plaintiffs requests for accommodations and then terminated
                     3   her.
                     4           105. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
                     5   has suffered actual, consequential and incidental financial losses, including without limitation,
                     6   loss of salary and benefits, and the intangible loss of employment related opportunities in her
                     7   field and damage to her professional reputation, all in an amount subject to proof at the time of
                     8   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
                     9   and/or any other provision of law providing for prejudgment interest.
                    10           106. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                    11   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
       ©
                    12   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
             r**-
       ■J.   sS
                         believes and thereupon alleges that she will continue to experience said physical and emotional
   c                13
^!i<                14   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
 T "a c ^
                    15   at the time of trial.
d
SI
H-,- S'?
   ^ a 0
                    16           107. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                    17   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
                    18   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
                    19   recover attorneys’ fees and costs under California Government Code § 12965(b).
                    20           108. Defendants had in place policies and procedures that specifically prohibited and
                    21   required Defendants’ managers, officers, and agents to prevent religious discrimination,
                    22   retaliation, and harassment based on religion against and upon employees of Defendants.
                    23   Managers, officers, and/or agents of Defendants were aware of Defendants’ policies and
                    24   procedures requiring Defendants’ managers, officers, and agents to prevent, and investigate,
                    25   religious discrimination, retaliation, and harassment based on religion against and upon
                    26   employees of Defendants. However, Defendants chose to consciously and willfully ignore said
                    27   policies and procedures and therefore. Defendants’ outrageous conduct was fraudulent,
                    28   malicious, oppressive, and was done in wanton disregard for the rights of Plaintiff and the rights
                                                                         19
                                                                      COMPLAINT
               Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 25 of 61




           1   and duties owed by each Defendant to Plaintiff. Each Defendant aided, abetted, participated in,
           2   authorized, ratified, and/or conspired to engage in the wrongful conduct alleged above. Plaintiff
           3   should, therefore, be awarded exemplary and punitive damages against each Defendant in an
           4   amount to be established that is appropriate to punish each Defendant and deter others from
           5   engaging in such conduct.
           6           109. Plaintiff is informed and believes, and based thereon alleges that Defendants and
           7   their managers, officers, and managing agents had a pattern and practice of failing to
           8   accommodate employees who requested reasonable accommodations based on their religion.
           9   Plaintiff should, therefore, be awarded exemplary and punitive damages against each Defendant
          10   in an amount to be established that is appropriate to punish each Defendant and deter others from
          11   engaging in such conduct.
          12                                      SIXTH CAUSE OF ACTION
          13              HARASSMENT IN VIOLATION OF GOVT. CODE §§ 12940 ETSEQ.
          14             (Against TARGET, MONICA DOE, NIKKI DOE, HEATHER DOE, and
i         15                                           DOES 1 through 50)

    s.§
          16           110. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
      &
          17   forth herein.
    ec

          18           111. At all times herein mentioned, Government Code § 12940, et seq., was in
          19   full force and effect and was binding on Defendants, as Defendants regularly employed five (5)
          20   or more persons.
          21           112. Under the Fair Employment and Housing Act (“FEHA”), Government Code §§
          22   12940, et seq., it is an unlawful employment practice for an employer to harass an employee
          23   because of an employee’s religion/religious practice.
          24           113. Plaintiff is a Muslim who practices Islam. Plaintiff was a practicing Muslim
          25   throughout the entirety of her employment with Defendant Target. In accordance with her
          26   religious beliefs and as a part of the exercise of her religion. Plaintiff engaged in prayer five
          27   times per day at specific times.
          28
                                                               20
                                                            COMPLAINT
                Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 26 of 61




            1           114. Plaintiff is informed and believes, and based thereon alleges, that she was the only
            2   practicing Muslim on her shifts at Target. Plaintiffs religious practice required her to engage in
            3   prayers five times per day at the specific times of dawn, midday, late afternoon, just after sunset,
            4   and between sunset and midnight. Upon her hire, Plaintiff requested that Defendant Target
            5   accommodate her religious practice by permitting her to take prayer breaks of several minutes
            6   approximately two times per day during her shifts.
            7           115. Rather than initiating steps toward accommodating her religious practice.
            8   Defendants regularly denied Plaintiffs requests to take prayer breaks, and regularly asked
            9   Plaintiff to pray at home. Defendants could have provided reasonable accommodations to
           10   Plaintiff without suffering undue hardship, but chose to deny her accommodations. Defendants
           11   did not attempt to reasonably accommodate Plaintiffs religion and religious beliefs.
     I     12           116. Defendants’ refusal to accommodate Plaintiffs religious practice continued
     IS    13   throughout her employment, up to and including through her wrongful termination. As a result of
           14   Defendants’ discriminatory refusal to accommodate Plaintiffs religious observation, she
1 "a c ^
           15   experienced severe emotional distress.
d
    ^0.0
           16           117. Defendants also regularly made disparaging remarks to Plaintiff regarding her
           17   religion. On one occasion, Defendant Monica told Plaintiff: “You can’t pray here. You’re
     90

           18   wasting time and you’re stealing Target’s hours.” On another occasion, Defendant Heather and
           19   Defendant Nikki interrupted client as she was praying and told her: “Can you do it at home?”
           20           118. Beginning in or around 2018 and continuing through her wrongful termination.
           21   Defendant Monica, Defendant Heather, and Defendant Nikki subjected Plaintiff to a barrage of
           22   harassing conduct. When Plaintiff showed up to the Target store for her shift, Defendant Monica
           23   and Defendant Heather often took Plaintiff off the schedule at the last minute and sent her home
           24   without pay. Plaintiff is informed and believes, and based thereon alleges, that Defendants took
           25   her off the schedule and sent her home due to animus for her actual/perceived religion and in
           26   retaliation for her requests for accommodations related to her religious practice.
           27          119. In or around late 2018, Defendant Target and Defendants Heather, Monica and
           28   Nikki began reducing Plaintiffs hours. On one occasion. Defendant Target took Plaintiff off of
                                                               21
                                                            COMPLAINT
                 Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 27 of 61




             1   the store schedule completely. Plaintiff is informed and believes, and based thereon alleges, that
             2   Defendants reduced her work hours due to animus for her actual/perceived religion and in
             3   retaliation for her requests for accommodations related to her religious practice.
             4           120. Defendants’ harassing conduct and comments based on Plaintiff’s religion and
             5   religious practice were severe and/or pervasive enough to create a work environment that a
             6   reasonable person would consider intimidating, hostile, or abusive. Defendants’ conduct
             7   interfered with Plaintiffs work performance and seriously affected her psychological well-being.
             8   Plaintiff was deeply upset by Defendants’ harassing conduct, and considered her work
             9   environment to be intimidating, hostile and abusive. On or about April 7, 2019, Defendant
            10   terminated Plaintiff for pretextual reasons. Substantial motivating factors in Plaintiffs
            11   termination were her religion, retaliatory animus for her requests for accommodations for her
   o
            12   religious practice, her actual/perceived disability, and her request for time off related to her
   a
        5
  e w       13   disability.
< |eu       14           121. The conduct of Defendants, as herein described above, constitutes harassment, in
^11         15   violation of Government Code § 12940(j). The harassment complained of was sufficiently
dPi
   o. §
            16   severe and/or pervasive so as to alter the conditions of Plaintiff s employment and create an
   lA
   lA
            17   abusive working environment.
   CO
   lA

            18           122. As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered
            19   actual, consequential and incidental financial losses, including without limitation, loss of salary
            20   and benefits, and the intangible loss of employment related opportunities in her field and damage
            21   to her professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
            22   claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288 and/or any other
            23   provision of law providing for prejudgment interest.
            24           123. Asa proximate result of the wrongful acts of Defendants, Plaintiff has suffered and
            25   continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
            26   as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereon
            27   alleges that she will continue to experience said physical and emotional suffering for a period in
            28   the future not presently ascertainable, all in an amount subject to proof at the time of trial.
                                                                 22
                                                              COMPLAINT
            Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 28 of 61




        1            124. As a proximate result of the wrongful acts of Defendants, Plaintiff has been forced
        2   to hire attorneys to prosecute her claims herein, and has incurred and is expected to continue to
        3   incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover attorneys’
        4   fees and costs under Government Code § 12965(b).
        5                                   SEVENTH CAUSE OF ACTION
        6                     FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
        7                    IN VIOLATION OF GOVT. CODE §§ 12940 ET SEQ. (FEHA)
        8                             (Against TARGET and DOES 1 through 50)
        9            125. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
       10   forth herein.
       11            126. Government Code § 12940(n) provides that it is unlawful for an employer to fail to
o
       12   engage in a timely, good faith, interactive process with the employee to determine effective
IS     13   reasonable accommodations, if any.
s: u   14            127. Defendant Target failed to engage in a timely, good faith, interactive process with
       15   Plaintiff to determine effective reasonable accommodations for Plaintiffs actual and/or

t§
       16   perceived disabilities. Instead, Defendant Target terminated her.
xn
tn
       17            128. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
00


       18   has suffered actual, consequential and incidental financial losses, including without limitation,
       19   loss of salary and benefits, and the intangible loss of employment related opportunities in her
       20   field and damage to her professional reputation, all in an amount subject to proof at the time of
       21   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
       22   and/or any other provision of law providing for prejudgment interest.
       23           129. As a proximate result of the wrongful acts of Defendants, and each of them. Plaintiff
       24   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
       25   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
       26   believes and thereupon alleges that she will continue to experience said physical and emotional
       27   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
       28   at the time of trial.
                                                             23
                                                        COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 29 of 61




               1           130. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
          ■    2   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
               3   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
               4   recover attorneys’ fees and costs under Government Code § 12965(b).
               5           131. Defendants had in place policies and procedures that specifically prohibited and
               6   required Defendants’ managers, officers, and agents to prevent disability discrimination against
               7   and upon employees of Defendants. Managers, officers, and/or agents of Defendants were aware
               8   of Defendants’ policies and procedures requiring Defendants’ managers, officers, and agents to
               9   prevent, and investigate, disability discrimination against and upon employees of Defendants.
              10   However, Defendants chose to consciously and willfully ignore said policies and procedures and
              11   therefore, Defendants’ outrageous conduct was fraudulent, malicious, oppressive, and was done
     o
              12   in wanton disregard for the rights of Plaintiff and the rights and duties owed by each Defendant
                   to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified, and/or conspired
    =u        14   to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be awarded
    iL=
                   exemplary and punitive damages against each Defendant in an amount to be established that is
     ||       16   appropriate to punish each Defendant and deter others from engaging in such conduct.

    lA
              17                                    EIGHTH CAUSE OF ACTION
    eo

              18              RETALIATION IN VIOLATION OF GOVT. CODE §§ 12940 ETSEQ,
              19                        [FAIR EMPLOYMENT AND HOUSING ACT (FEHA)l
              20                             (Against TARGET and DOES 1 through 50)
              21           132. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
              22   forth herein.
1             23           133. California Government Code § 12940(h) makes it unlawful for any person to
              24   retaliate against an employee who has engaged in protected activity under the FEHA, including
              25   including requesting reasonable accommodations related to an employee’s disability and/or
              26   medical condition.
              27           134. At all times herein mentioned, California Government Code § 12940 et seq., was in
              28
                                                                    24
                                                                COMPLAINT
                Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 30 of 61




            I   full force and effect and was binding on Defendants, as Defendants regularly employed five (5)
            2   or more persons.
            3            135. On or about April 7, 2019, Defendant terminated Plaintiff for pretextual reasons.
            4   Substantial motivating factors in Plaintiff’s termination were her religion, retaliatory animus for
            5   her requests for accommodations for her religious practice, her actual/perceived disability, and
            6   her requests for accommodations related to her disability.
            7            136. Defendants’ conduct, as alleged above, constituted unlawful retaliation in violation
            8   of California Government Code § 12940(h).
            9            137. As a proximate result of the aforesaid acts of Defendants, and each of them. Plaintiff
           10   has suffered actual, consequential and incidental financial losses, including without limitation,
           11   loss of salary and benefits, and the intangible loss of employment related opportunities in her
     o
           12   field and damage to her professional reputation, all in an amount subject to proof at the time of
     2
           13   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
           14   and/or any other provision of law providing for prejudgment interest.
   HIM
S 1'I ?=
           15           138. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
§ I a.J    16   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
           17   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
    00


           18   believes and thereupon alleges that She will continue to experience said physical and emotional
           19   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
           20   at the time of trial.
           21           139. As a proximate result of the wrongful acts of Defendants, and each of them.
           22   Plaintiff has been forced to hire attorneys to prosecute hER claims herein, and has incurred and
           23   is expected to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is
           24   entitled to recover attorneys’ fees and costs under California Government Code § 12965(b).
           25           140. Defendants had in place policies and procedures that specifically prohibited and
           26   required Defendants’ managers, officers, and agents to prevent retaliation for complaints of
           27   discrimination and harassment against and upon employees of Defendants. Defendants’
           28   managers, officers, and/or agents were aware of Defendants’ policies and procedures requiring
                                                               25
                                                            COMPLAINT
                 Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 31 of 61




             1   Defendants’ managers, officers, and agents to prevent retaliation for complaints of
             2   discrimination and harassment / requesting reasonable accommodations against and upon
             3   employees of Defendants. However, Defendants’ managers, officers, and agents chose to
             4   consciously and willfully ignore said policies and procedures and therefore, their outrageous
             5   conduct was fraudulent, malicious, oppressive, and was done in wanton disregard for the rights
             6   of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Each Defendant aided,
             7   abetted, participated in, authorized, ratified, and/or conspired to engage in the wrongful conduct
             8   alleged above. Plaintiff should, therefore, be awarded exemplary and punitive damages against
             9   each Defendant in an amount to be established that is appropriate to punish each Defendant and
            10   deter others from engaging in such conduct.
            11                                     NINTH CAUSE OF ACTION
     O
            12                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
            13                             (Against TARGET and DOES 1 through 50)
            14           141. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth at
 I
dPl         15   this place.

     c. %
            16           142. At all times herein mentioned, California Government Code §§ 12940 et seq. were
     ■1 5
            17   in full force and effect and were binding on Defendants and each of them, as Defendants
            18   regularly employed five (5) or more persons. Under the Fair Employment and Housing Act
            19   (“FEHA”), Government Code §§ 12940 e. seq., it is an unlawful employment practice for an
            20   employer because of their religion, religious practice, or actual and/or perceived disability, to
            21   discharge the person from employment, or to discriminate against the person in compensation or
            22   in terms, conditions, or privileges of employment. California Government Code § 12940(h)
            23   makes it unlawful for any employer to terminate an employee on account of their actual or
            24   perceived disability.
            25           143. At all times mentioned, the public policy of the State of California, as codified,
            26   expressed and mandated in Government Code §§ 12940, etseq., is to prohibit employers from
            27   discriminating, against any individual on the basis of her religion/religious practice, or actual
            28   and/or perceived disability as identified in California Government Code § 12940(a)-(o). This
                                                                 26
                                                              COMPLAINT
               Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 32 of 61




           I   public policy of the State of California is designed to protect all employees and to promote the
           2   welfare and well-being of the community at large. Accordingly, the actions of Defendants, and
           3   each of them, in terminating Plaintiff on the grounds alleged and described herein were wrongful
           4   and in contravention of the express public policy of the State of California, to wit, the policy set
           5   forth in Government Code §§ 12940, etseq., and the laws and regulations promulgated
           6   thereunder.
           7           144. As a proximate result of the aforesaid acts of Defendants, and each of them, Plaintiff
           8   has suffered actual, consequential and incidental financial losses, including without limitation,
           9   loss of salary and benefits, and the intangible loss of employment related opportunities in her
          10   field and damage to her professional reputation, all in an amount subject to proof at the time of
          11   trial. Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288
    C
          12   and/or any other provision of law providing for prejudgment interest.
    'IS   13           145. As a proximate result of the wrongful acts of Defendants, and each of them. Plaintiff
|}«       14   has suffered and continues to suffer emotional distress, humiliation, mental anguish and
H-j IS­   IS   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and
Sill      16   believes and thereupon alleges that she will continue to experience said physical and emotional
^<11
  jf &
    1/)   17   suffering for a period in the future not presently ascertainable, all in an amount subject to proof
    oc
    t/)


          18   at the time of trial.
          19           146. As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
          20   has been forced to hire attorneys to prosecute her claims herein, and has incurred and is expected
          21   to continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to
          22   recover attorneys’ fees and costs under California Government Code § 12965(b).
          23           147. Defendants had in place policies and procedures that specifically required
          24   Defendant’s managers, officers, and agents to prevent discrimination based on actual/perceived
          25   disability against and upon employees of Defendants. However, Defendants chose to
          26   consciously and willfully ignore said policies and procedures and therefore, their outrageous
          27   conduct was fraudulent, malicious, oppressive, and was done in wanton disregard for the rights
          28   of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Defendants also had a
                                                                27
                                                            COMPLAINT
              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 33 of 61




          1   pattern and practice of discriminating against employees on the basis of their actual/perceived
          2   disability. Each Defendant aided, abetted, participated in, authorized, ratified, and/or conspired
          3   to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be awarded
          4   exemplary and punitive damages against each Defendant in an amount to be established that is
          5   appropriate to punish each Defendant and deter others from engaging in such conduct in the
          6   future.
          7                                      TENTH CAUSE OF ACTION
          8                                FAILURE TO ALLOW REST BREAKS
          9             IN VIOLATION OF CALIFORNIA LABOR CODE §§226.7, 512, AND 558
         10                               (Against TARGET and DOES 1 through 50)
         11             148. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
    i    12   forth herein.
         13             149. California Labor Code § 226.7 states that “no employer shall require any employee
I ij
<        14   to work during any meal or rest period mandated by an applicable order of the Industrial Welfare

 111     15   Commission” and additionally, that “[i]f an employer fails to provide an employee a meal period
SI il    16   or rest period in accordance with an applicable order of the Industrial Welfare Commission, the
   11
         17   employer shall pay the employee one additional hour of pay at the employee’s regular rate of
    00
    in

         18   compensation for each work day that the meal or rest period is not provided.”
         19             150. During the relevant time period. Defendant Target willfully required Plaintiff to
         20   work four (4) or more hours without authorizing or permitting a ten (10) minute rest period per
         21   each four (4) hour period worked. Defendants also had no policy and/or practice to pay a
         22   premium when rest periods were missed, and thus failed to pay Plaintiff the full rest period
         23   premiums due to her.
         24             151. As such. Plaintiff did not receive ten (10) minute rest periods for every four (4)
         25   hours of work or major fraction thereof, as mandated by the California Labor Code and the
         26   Industrial Welfare Commission. Furthermore, Plaintiff and aggrieved employees did not receive
         27   compensation at the rate of one hour’s pay for each day she was deprived of her rest period(s).
         28
                                                               28
                                                            COMPLAINT
              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 34 of 61




          1           152. Based on Defendant’s conduct as alleged herein, Defendant Target is liable for
          2   statutory penalties pursuant to California Labor Code § 226.7 for its violations of the Industrial
          3   Welfare Commission (IWC) wage orders regarding rest periods.
          4                                  ELEVENTH CAUSE OF ACTION
          5          FAILURE TO PROVIDE ACCURATE, ITEMIZED WAGE STATEMENTS
          6                         IN VIOLATION OF CAL. LABOR CODE § 226(a)
          7                             (Against TARGET and DOES 1 through 50)
          8           153. Plaintiff hereby repeats and incorporates all preceding paragraphs as though fully set
          9   forth herein
         10           154. At all material times set forth herein, California Labor Code section 226(a) provides
         11   that every employer shall furnish each of his or her employees an accurate itemized wage
  o
         12   statement in writing showing nine pieces of information, including all applicable hourly rates,
  i;
 J.i     13   and total hours worked, among other things.
|ii:     14           155. Defendants have intentionally and willfully failed to provide Plaintiff with complete
3ti:     15   and accurate wage statements. The deficiencies include, among other things, the failure to state
dPi
  c. §
         16   all hours worked, and the failure to state all wages owed, including wages for rest break
         17   premiums.
         18           156. As a result of Defendants’ violation of California Labor Code section 226(a),
         19   Plaintiff has suffered injury and damage to her statutorily-protected rights.
         20           157. Specifically, Plaintiff has been injured by Defendant’s intentional violation of
         21   California Labor Code section 226(a) because she was denied her legal right in receiving
         22   accurate, itemized wage statements under Labor Code §226(a).
         23           158. Plaintiff is entitled to recover penalties from Defendant, including the greater of her
         24   actual damages caused by Defendant’s failure to comply with California Labor Code section
         25   226(a), or an aggregate penalty not exceeding four thousand dollars ($4,000). Plaintiff is also
         26   entitled to recover from Defendants her damages caused by Defendant’s failure to comply with
         27   California Labor Code section 226(a).
         28   //
                                                             29
                                                          COMPLAINT
                  Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 35 of 61




              1                                    TWELFTH CAUSE OF ACTION
              2            WAITING TIME PENALTIES (CAL. LABOR CODE §§ 201 through 203)
              3                               (Against TARGET and DOES 1 through 50)
              4           159. Plaintiff incorporates all preceding paragraphs inclusive, of this Complaint as if
              5   fully set forth at this place.
              6           160. At all times herein mentioned, California Labor Code §§ 201 - 203 were in full
              7   force and effect and were binding on Defendant. Labor Code § 201 requires the immediate
              8   payment of wages earned and unpaid at the time of an employee’s discharge or layoff.
              9           161. Labor Code § 203, subdivision (a), states that if an employer willfully fails to pay,
             10   without abatement or reduction, in accordance with Sections 201 and 202, inter alia, any wages
             11   of an employee who is discharged or who quits, “the wages of the employee shall continue as a
     ©
             12   penalty from the due date thereof at the same rate until paid or until an action therefor is
     Ci)


     =5           commenced; but the wages shall not continue for more than 30 days.” Labor Code § 203,
 c           13
 I= u        14   subdivision (b), states: “Suit may be filed for these penalties at any time before the expiration of
 •a = “      15   the statute of limitations on an action for the wages from which the penalties arise.”
^ rl  a. o
     jf 55
             16           162. Defendant Target failed to pay Plaintiff her earned wages, including her rest break
     in      17   premiums, immediately upon her termination, as required by Labor Code §201. Defendant’s
     «
     in

             18   failure to pay Plaintiff her earned wages continues to the present. Based on Defendant’s conduct
             19   as alleged herein, Defendant Target is liable to Plaintiff for statutory penalties pursuant to
             20   California Labor Code § 203.
             21           163. Plaintiff is therefore entitled to recover from Defendant the statutory penalty wage
             22   for each day she was not paid, up to a thirty (30) day maximum, pursuant to California Labor
             23   Code § 203.
             24   //
             25   //

             26   //
             27   //

             28   //
                                                                  30
                                                               COMPLAINT
                   Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 36 of 61




               1                                  THIRTEENTH CAUSE OF ACTION
               2    UNFAIR BUSINESS PRACTICES IN VIOLATION OF CALIFORNIA BUSINESS AND
               3                               PROFESSIONS CODE §§ 17200, ETSEQ.
               4                              (Against TARGET and DOES 1 through 50)
               5           164. Plaintiff restates and incorporates all preceding paragraphs of this Complaint by
               6   reference as if fully set forth herein.
               7           165. Plaintiff hereby brings a claim for Unfair Business Practices against Defendants
               8   pursuant to California Business and Professions Code §§ 17200, et seq. The conduct of these
               9   Defendants as alleged in this Complaint has been and continues to be unfair, unlawful, and
              10   harmful to Plaintiff and the general public. Plaintiff seeks to enforce important rights affecting ;
              11   the public interest within the meaning of California Code of Civil Procedure § 1021.5.
   O
              12           166. California Business and Professions Code §§ 17200, et seq., prohibit unlawful and
         *0
              13   unfair business practices. Plaintiff is a “person” within the meaning of California Business and
5 l± <        14   Professions Code §17204, and therefore has standing to bring this cause of action for injunctive
              15   relief, restitution, and other appropriate equitable remedies.
   1|         16           167. California Labor Code § 90.5(a) articulates the public policies of this state to
   m
   iTi
              17   enforce vigorously minimum labor standards, to ensure that employees are not required or
   CC
   m

              18   permitted to work under substandard and unlawfiil conditions, and to protect law-abiding
              19   employers and their employees from competitors who lower their costs by failing to comply with
              20   minimum labor standards.
              21           168. Through the conduct alleged in this Complaint, each of these Defendants has acted
              22   contrary to these public policies, has violated specific provisions of the California Labor Code,
              23   and has engaged in other unlawful and unfair business practices in violation of California
              24   Business and Profession Code §§ 17200, et seq., depriving Plaintiff of rights, benefits, and
              25   privileges guaranteed to all employees under the law.
              26           169. Defendant Target’s conduct, as alleged hereinabove, constituted unfair competition in
                                                          /
              27   violation of sections 17200, et seq.
              28
                                                                     31
                                                                COMPLAINT
              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 37 of 61




          1           170. Defendant, by engaging in the conduct herein alleged, by failing to pay Plaintiff her rest
          2   period premiums, either knew or in the exercise of reasonable care should have known that the
          3   conduct was unlawful.
          4           171. As a proximate result of the above mentioned acts of these Defendants, Plaintiff is
          5   entitled to restitution for all of Defendant’s ill-gotten gains.
          6           172. Unless restrained by this Court, these Defendant will continue to engage in the
          7   unlawful conduct as alleged above. Pursuant to the California Business and Professions Code,
          8   this Court should make such orders or judgments, including the appointment of a receiver, as
          9   may be necessary to prevent the use or employment, by these Defendant, its agents or
         10   employees, of any unlawful or deceptive business practice, disgorgement of profits which may
         11   be necessary to restore to Plaintiff and Defendant’s clients the money these Defendants have
  o
         12   unlawfully failed to pay them.
  'I S   13           173. Plaintiff further seeks attorney’s fees pursuant to California Code of Civil Procedure

m        14
         15
              § 1021.5.


^1II
         16
  ■f &
  in
         17                                           PRAYER FOR RELIEF
  eo

         18           WHEREFORE, Plaintiff prays for judgment as follows:
         19               1.    For general damages, according to proof;
         20               2.    For special damages, according to proof;
         21               3.    For loss of earnings, according to proof;
         22               4.    For statutory penalties for wage and hour violations;
         23               5.    For declaratory relief, according to proof;
         24               6.    For injunctive relief, according to proof;
         25               7.    For attorneys’ fees, according to proof;
         26               8.    For prejudgment interest, according to proof;
         27               9.    For punitive and exemplary damages, according to proof;
         28               10.   For costs of suit incurred herein;
                                                                  32
                                                               COMPLAINT
              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 38 of 61




          1           11.    For all equitable relief recoverable pursuant to Harris v. City ofSanta Monica
          2                  (2013) 56 CaUth 203; and
          3           12.    For such other relief that the Court may deem just and proper.
          4

          5         DEMAND FOR JURY TRIAL
          6         Plaintiff hereby demands a jury trial
          7
          8

          9    DATED:       April 28, 2020             JML LAW, A Professional Law Corporation
         10
         11
  O
         12                                            By:
  2
         13                                                    JOSEPH M. LOVRETOVICH
         14                                                    ERIC M. GRUZEN
         15                                                    CHRISTINA R. MANALO
dUi
^1II
  c. §
         16                                                    Attorneys for Plaintiff
  lA     17
  £
  lA

         18
         19
         20
         21
         22
         23
         24

         25
         26
         27
         28
                                                            33
                                                         COMPLAINT
                Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 39 of 61
                                                             20CV366333
                                                           Santa Clara - Civil
                                                                                                      ATTACHMENT CV-ff01»nandez
CIVIL LAWSUIT NOTICE
Superior Court of California, County of Santa Clara                         CASE NUMBER: 20CV366333
191 North First St, San Jose, CA 95113

                                     PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing}: Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

    DEFENDANT (The person sued): You must do each of the following to protect your rights:
    1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
       Court, within 30 days of the date you were served with the Summons and Complaint,
    2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
       attorney (to “serve by mail" means to have an adult other than yourself mail a copy); and
    3. You must attend the first Case Management Conference.
          Warning; If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     ■    State Rules and Judicial Council Forms; www.courtinfo.ca.Qov/forms and www.courtinfo.ca.QOv/rules
     ■    Local Rules and Forms: http://www.sccsuperiorcourt.orQ/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out. file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
           You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                      Folan, Maureen A
    Your Case Management Judge Is:                                                        Department:___6

    The      CMC is scheduled for: (Completed by Clerk of Court)
                                 Date: 9-1-2020             Time:       1 30 PM          in Department:_          6
    The next CMC is scheduled for: (Completed by party if the 1®' CMC was continued or has passed)
                                 Date:                      Time:                        in Department;.


ALTERNATIVE DISPUTE RESOLUTION (ADRi: If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC. the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court’s website at www.sccsuperiorcourt.orq/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV.5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
                   1
                    t    Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 40 of 61
                                                                                                                                                              CM-O10
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar numter. end address):                                                   FOR COURT use ONL Y
“Joseph M. Lovretovich; Eric M. Gruzen; Christina R. Manalo (73403; 222448; 297718)
  JML LAW, APLC
  5855 Topanga Canyon Boulevard, Suite 300
  Woodland Hills, CA 91367                                                         E tectronically Filed
      TELEPHONE NO.: (■818)610-8800            FAX NO.: (818) 610-3030
 ATTORNEY FOR (Name): Plaintiff, KHADIJA YOUSAFZAI                                 t y Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA                                                     Z ounty of Santa Clara,
    STREET ADDRESS: 1 9 1 NOrtH FifSt StTCCt                                                            c n 4/28/2020 4:49 PM
    MAILING ADDRESS: 191 NOftll FifSt StTCet
                                                                                                        F eviewed By; R. Tien
   CITYAND2IPCODE: San Jose, CA 95113
             BRANCH NAME     SANTA CLARA - DOWNTOWN                                                     C ase #20CV366333
     CASE NAME:                                                                                         1 nvelope: 4292807
     Yousafzai v. Target Corporation, et al.
                                                                                         CASE NUMBER:
     CIVIL CASE COVER SHEET                           Complex Case Designation                        20CV366333
I / I Unlimited      I  I Limited
      (Amount              (Amount               I    I Counter      I__ I  Joinder
                                                                                          JUDGE:
      demanded             demanded is          Filed with first appearance by defendant
      exceeds $25,000)     $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:

                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case;
         Auto Tort                                        Contract                                  Provisionally Complex Civil Litigation
         ___I Auto (22)                                        IBreach of contractAvarranty (06)    (Cal. Rules of Court, rules 3.400-3.403)
            I Uninsured motorist (46)                          IRule 3.740 collections (09)         I  I Antitrust/Trade regulation (03)
         Other PI/PO/WD (Personal Injury/Property              I
                                                              Other collections (09)                LJ Construction defect (10)
         DamageWrongful Death) Tort                            I
                                                              Insurance coverage (18)               [ZD Mass tort (40)
         LJ Asbestos (04)                                  ] Other contract (37)                    LJ Securities litigation (28)
         IZZI Product liability (24)                    Real Property                               LJ Environmental/Toxic tort (30)
         I   I Medical malpractice (45)                 I I Eminent domain/inverse                  I    I Insurance coverage claims arising from the
         IZZ Other PI/PD/WD (23)                              condemnation (14)                            above listed provisionally complex case
                                                        I I Wrongful eviction (33)                         types (41)
          Non-PI/PO/WD (Other) Tort
           — Business tod/unfair business practice (07) I I Other real property (26)                Enforcement of Judgment
           ZD Civil rights (08)                         Unlawful Detainer                           I    I Enforcement of judgment (20)
               Defamation (13)                          LJ Commercial (31)                          Miscellaneous Civil Complaint
             I Fraud (16)                               IZZI Residential (32)                       IZZI RICO (27)
               Intellectual property (19)                 I I Drugs (38)                            I    I Other complaint (not specified above) (42)
               Professional negligence (25)               Judicial Review                           Miscellaneous Civil Petition
             I Other non-PI/PD/WD tort (35)                     Asset forfeiture (05)
                                                                                                    I  I Partnership and corporate governance (21)
    Employment                               J Petition re: arbitration award (11)                  ^ other petition (no/spec/ffed above) (43)
         Wrongful termination (36)           J Writ of mandate (02)
_____________________________________________1
       I Other employment (15)______________   Other judicial review (39)
2. This case I      I is    I / I is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management;
   a. I I Large number of separately represented parties         d. I    I Large number of witnesses
   b. I I Extensive motion practice raising difficult or novel e. I      I Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve              __ in other counties, states, or countries, or in a federal court
   c. I   I Substantial amount of documentary evidence            f. I    I Substantial postjudgment judicial supervision
3.       Remedies sought (check all that apply): a.I / I monetary b. I / I nonmonetary; declaratory or injunctive relief                         c. I / I punitive
4.       Number of causes of action (specify): 13
5.       This case        ] is  I / I is not a class action suit.
6.       If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date; 4/28/2020
Eric M. Gruzen; Christina R. Manalo
                                   (TYPE OR PRINT NAME)                                            (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
     •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or c^ses filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
     •   File this cover sheet in addition to any cover sheet required by local court rule.
     •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
  •      Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^.
Form Adopted (or Mandatory Use                                                                                 Cal. Rules ol Coua fules 2.30.3.220. 3.400-3.403.3.740:
  Judicial Council of California                          CIVIL CASE COVER SHEET                                       Cel. Standards of Judicial Administration, sid. 3.10
  CM4}l0(Rev.Jutyl.2007]                                                                                                                            Hwvv.owrt/nib.ca.^OY
                 4
                       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 41 of 61

                                                                                                                                      CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Cm\ Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following; (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Compiex Civil Litigation (Cal.
     Auto (22)-PersonaI Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (//the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                     Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WO (Personal Injury/                             Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                         Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                      book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                      Collection Case^eller Plaintiff                     Abstract of Judgment (Out of
                                                        Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                WrongfijI Death                              Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                     complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                          Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                     Petilion/Certification of Entry of
          Other Professional Health Care                Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PDA/VD         Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                            above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                        Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                      Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                       Quiet Title
                Emotional Distress                      Other Real Property (not eminent                    Mechanics Lien
          Other PI/PDAA/D                                                                                   Other Commercial Complaint
                                                        domain. landlordAenant. or
                                                                                                                   Case (non-tort/norhcomplex)
Non-PI/PD/WD (Other) Tort                               foreclosure)
                                                                                                            Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                             Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Dmgs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                              drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                  report as Commercial or Residential)                above) (43)
           (13)                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                    Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Prope^ (19)                      PetiUon Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                  Writ of Mandate (02)                                           Abuse
         Legal Malpractice                              Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                        Case Matter                                     Petition for Relief From Late
      Other Non-PI/PDAA/D Tort (35)                     Writ-Other Limited Court Case                              Claim
Employment                                                  Review                                          Other Civil Petition
    Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                              Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                           Commissioner Appeals
CMJ)10 (Rev. July 1,2007)                                                                                                               Page 2 of 2
                                                    CIVIL CASE COVER SHEET
Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 42 of 61




            EXHIBIT 2
                                                                                                                                                20CV366333
                                                  Case 5:20-cv-03772-SVK Document     1-1 Filed 06/08/20 Page 43 of 61
                                                                           Santa Clara —                                                                     Civil                                                                              Pos-o1o
                                                                                                                                                                                                                                                                      ’


 ATTORNEY 0R PARTY WITHOUT ATTORN EY (Name, State Bar number, and address)                                                                                                                                           FOR COURT USE ONLY
_ Joseph M. Lovretovich SBN: Bar No. 73403                  |
                                                                                                                      '
                                                                                                                                                                                                                                                System System
         JML LAW
         5855 Topanga Canyon                                    Blvd. Suite           300 Woodland               HilIs,   CA 91 367
                                                                                                                                                                                             E lecuon 'cal ly Fl led
                                                                                                                                                                                        '




         TELEPHONE N0;                   (818) 610-8800             |
                                                                        FAX No.   (818) 610-3030         |
                                                                                                             E-MAIL   ADDRESS   (Optional):
                                                                                                                                    '




          ATTORNEY FOR                   (Name):        Plaintiff:                             .




                                                                                                                                                                                             by Superior court of CA,
                                                                                                                                                                                              ounty of Santa Clara,
 SANTA CLARA SUPERIOR COURT
                                                                                                                                                                                             on 5/29/2020 2:45 PM
                        STREET ADDRESS: 191 N. FIRST ST.
                        MAILING ADDRESS:
                                                                                                                                                                                             Reviewed By: System SysteTn
                        CITY   AND    ZIP  SAN JOSE, CA 951 13
                                            CODE:
                                                                                                                                                                              I




                                                                                                                                                                                             case #ZOCV366333
                >




                               BRANCH NAME;CIVIL—N0RTH & CENTRAL COUNTY                                                                                                                      EHVeIOPe- 4393329
                    PLAINTIFF:              Khadija Yousafzai, etc.                                                                                                                          CASE NUMBER:
                                                                                                                                                                 I




         DEFENDANT:                         Target Corporation,                       etc., et al
                                                                                                                                                                                             20CV366333

                                                                                                                                                                                             Ref. No. or File No.:
                                                                            PROOF 0F SERVICE 0F SUMMONs                                                                                                                   Y38_SF

                                                                                       (Separate proof of service                          is   required for each party served.)

     .   At the time of service                                 l   was     at least       18 years of age and- not a party                          to this action.
NA                                                                                                                                                                        -




     .    I         served copies                 of:


                    .   m      Summons
                    .          Complaint
         (00.059)
                    .
                               Alternative Dispute Resolution                                          (ADR) package
                    .          Civil    Case Cover Sheet (served in complex cases                                                       only)
                    -   D      Cross-complaint
         f.             E                   Case Cover Sheet; Civil Lawsuit Notice
                               other (specify documents): Civil
3. a.                        name ofparty as shown on documents served):
                        Party served (specify
         Target Corporation, Minnestoa corporation

          b.                   Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                               item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                        GABRIELA SANCHEZ (CT CORPORATION SYSTEM) — Agent for Service of Process
4.       Address where the party was served: 818                                                          W SEVENTH STREET, SUITE 930
                                                                                                       LOS ANGELES, CA 90017                             _




5.        |         served the party (check proper box)
          a-                   by-personal service.     personaliy delivered the documents listed in item 2 to the party or person authorized to
                                                                                  I



                               receive service of process for the party (1) on (date): 5/1 512020 (2) at (time): 12:45 PM

          b-            D      by substituted service. On (date): at (time):                                                    I   left   the documents listed               in   item 2 with or
                               in the presence of (name and title or relationship                                                   to   person indicated in item 3b):


                               (1)    D       (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                                              person to be served. informed him of her of the general nature of the papers.
                                                                                                   1




                               (2)    D       (Home) a competent member of_the household (at least 18 years of age) at the dwelling house of usual place
                                              abode of the party. Informed hIm or her of the general nature of the papers.
                                                                                           |
                                                                                                                                                                                                                          5’
                                                                                                                                                                                                                                               of



                               (3)    D       (physical address unknown) a person
                                                                                       at'
                                                                                           least 18 years of age apparently in charge at the usual mai|ing address
                                              of the person to be served, other than a United States Postal Service post office box.    informed him of her of the                                      |



                                              general nature of the papers.

                               (4)    D       lthereafter mailed (by first-ciass, postage prepaid) cépies of the documents to the person to be served at the
                                              place where the copies were left (?Code Civ. Proc., §415.20). mailed the documents on                                  I
                                                                                                                                                                                                                          '




                                              (date):                   from   (city):'                                                                                       0r    D   a declaration of mailing              is   attached.

                               (5)    D       l   attach a declaration of diligence stating actions taken                                                    first       to attempt personal service.




                                                                                                                                                                                                                                                    Page   1   of 2

Form Approved                   for   Mandatory Use                                                                                                                                                         Code     Of Civil Procedure, § 41 7.1 0
#5535??SSST'J’Jnﬁaa'gﬁTiSoon
                                                                                                               PROOF OF SERVICE OF SUMMONS                                                                                               Poso1o-1I780072
                                                                                                                                                                                                                                     V
                                              Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 44 of 61
               PETITIONER:                     Khadija Yousafzal, etc.                                                                                                        I
                                                                                                                                                                                                 CASE NUMBER:
                                                           '




                                                       -



                                                                                                                                                                                                                    206V366333
        RESPONDENT:                            Target Corporation,          etc., et al




     c.        D          by mail a‘nd acknowledgment of receipt of service.
                          shown in item 4, by ﬁrst—class mail, postage prepaid,
                                                                                                                          |       maiied the documents                            listed in   item 2 to the party, to the address
                                                                                                                                                  .            ‘




                          (1)   on      (date):                                                                                     (2)      from           (city):

                          (3)    D           with two copies of the .Notice
                                             (Attach completed Notice and
                                                                                               and Acknowledgment ofRepei tand a ostage-paid return envelope addressed
                                                                                               Acknowledgement of RecenptﬁCode iv. Proc., § 41 5.30.)
                                                                                                                                                                                                                                 to   me.


                          (4)    D           to   an address outside California with return receipt requested. (Code                                                         Civ. Proc., § 415.40.)

     d,        U          by other means                        (specify   means       of service      and authorizing code                       section):




               D           Additional                 page describing service             is   attached.              _
                                                                                                                              ‘
                                                                                                                                                                   '




6.   The "Notice                       to the         Person Served" (on the summons) was completed as follows:

     a.        D          as an individual defendant.
     b.                   as the person sued under the ﬁctitious                                name     of (specify):
     C-                   as occupant.
     d-                   On     behalf of (special):                   Target Corporation, Minnestoa corporation
                          under the following Code of                          Civil   Procedure section:

                                                               41 6. 1 O (corporation)                                                           415.95; (business organization, form unknown)

                                                  D            41 6.20 (defunct corporation)                                                     416.60 (minor)
                                                  D            416.30   (joint   stock company/association)                                      416.70 (ward or conservatee)
                                                  D            416.40 (association or partnership)
                                                                                                                                    DDDDDD
                                                                                                                                                 416.90 (authorized person)
                                                  D            416.50 (public     entity)                                                        41 5.46 (occupant)
                                                                                                                                             -

                                                                                                                                                 other:

7.   Person who served papers
     a.Name: Victor Mendez - AIl-N-One Legal Support, Inc.
       Address: 1541 Wilshire Blvd, Suite 405 Los Angeles,
         .                                                                                                                         CA 90017
       Telephone number: (21 3) 202-3990
     gunpo-




         .     The fee for                   service was: $ 78.00
                                                  '




               I    am:

               (1)                not a registered Caiifornia process server.

               (2)                exempt from                   registration     under Business and Professions Code section 22350(b).
               (3)        g       re istered California                    r      ss server:
                                                                                                                m
                                (i)
                                                  owner                  pﬁ            employee                               independentcontractor.

                                (ii)    Registration No.:              3428
                                (iii)County:                   Los Angeles

8,   m              I    declare under penalty of perjury under the laws of the State of California that the foregoing                                                                          is   true   and   correct.

                    or

9,   D              I    am   a California sheriff or marshal and                                l   certify that   the foregoing                     is‘   true       and   correct.




                          Date: 5I20/2020

         .__
          '
                          AlI-N-One Legal Support, Inc.
                          1541 Wilshire Blvd Suite 405
                   .4;    Los Angeles, CA 9b017
                          (21 3) 202-3990
                          www.allnonelegal.com




                                                               Victor Mendez                                                                      F
                                 (NAME 0F PERSON                 WHO SERVED PAPERSISHERIFF OR MARSHAL)



POS~010 [Rev January                         2007]                                                                                                                                                                                    Page 2   of 2
                                        1,
                                                                                               PROOF 0F SERVICE OF SUMMONS
                                                                                                                                                                                                                             POS-01 01780072
Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 45 of 61




            EXHIBIT 3
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 46 of 61



                                                                      Electronically Filed
 1   Elizabeth A. Falcone, CA Bar No. 219084
     elizabeth.falcone@ogletree.com                                   by Superior Court of CA,
 2   OGLETREE, DEAKINS, NASH, SMOAK &                                 County of Santa Clara,
     STEWART, P.C.                                                    on 5/29/2020 4:25 PM
 3   The KOIN Center                                                  Reviewed By: P. Lai
     222 SW Columbia Street, Suite 1500                               Case #20CV366333
 4   Portland, OR 97201                                               Envelope: 4394767
     Telephone:     503.552.2140
 5   Facsimile:     503.224.4518
 6   Attorneys for Defendant
     TARGET CORPORATION
 7

 8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                     FOR THE COUNTY OF SANTA CLARA - DOWNTOWN
10

11   KHADIJA YOUSAFZAI, an individual;                      Case No. 20CV366333

12                  Plaintiff,                              DEFENDANT TARGET
                                                            CORPORATION’S ANSWER AND
13          vs.                                             AFFIRMATIVE DEFENSES TO
                                                            PLAINTIFF’S COMPLAINT
14   TARGET CORPORATION, a Minnesota
     corporation, MONICA DOE, an individual;
15   NIKKI DOE, an individual; HEATHER DOE,
     an individual; and DOES 1 through 50,
16   inclusive;                                             Action Filed:      April 28, 2020
                                                            Trial Date:        Not Set
17                  Defendants.

18

19
            Defendant Target Corporation (“Target”), for itself and itself alone, hereby answers the
20
     unverified Complaint filed by Plaintiff Khadija Yousafzai as follows:
21

22                                                     I.

23                                          GENERAL DENIAL

24          Pursuant to the provisions of California Code of Civil Procedure Section 431.30(d), Target

25   denies, generally and specifically, each and every allegation contained in the Complaint, and

26   further denies that Plaintiff has been damaged in the amount or amounts alleged therein, or in any

27   other amount, or at all, by reason of any act or omission on the part of Target, or by any act or

28


        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 47 of 61



 1   omission by any agent or employee of Target. Target further denies, generally and specifically,
 2   that Plaintiff is entitled to any relief whatsoever.
 3
                                                            II.
 4
                                         AFFIRMATIVE DEFENSES
 5
             Without admitting that it carries the burden of proof as to any of the issues raised thereby,
 6
     Target asserts the following separate and distinct affirmative defenses to Plaintiff’s Complaint and
 7
     each purported cause of action therein and prays for judgment as set forth below.
 8
             Target also hereby gives notice that it intends to rely upon such other and further
 9
     affirmative defenses as may become available during investigation and discovery in this action.
10
     Target reserves the right to amend this Answer to assert any such defenses based on such
11
     investigation and discovery.
12

13

14                                    (Failure to State a Cause of Action)
15           The Complaint and each purported cause of action alleged therein fail to state facts
16   sufficient to constitute a cause of action upon which relief may be granted.
17

18
                                            (Statutes of Limitations)
19
             Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations,
20
     including, but not limited to, California Code of Civil Procedure Sections 335.1, 338, 340, 343,
21
     and/or California Government Code Section 12940, et seq.; California Labor Code Sections 201,
22
     202, 203, 226, 512, and 558; and California Business and Professions Code Section 17200, et seq.
23

24

25                              (Failure to Exhaust Administrative Remedies)
26           Plaintiff’s claims are barred, in whole or in part, to the extent she failed to timely and
27   properly exhaust her administrative remedies.
28

                                                            2
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 48 of 61



 1

 2                                              (Unclean Hands)
 3          Plaintiff’s causes of action are barred, in whole or in part, pursuant to the doctrine of
 4   “unclean hands” to the extent that Plaintiff engaged in conduct which proximately caused or
 5   contributed to any and all injuries Plaintiff allegedly suffered, if any such conduct is discovered by
 6   Target through discovery.
 7

 8
                                                    (Waiver)
 9
            Plaintiff’s recovery in this action is barred, in whole or in part, by the doctrine of waiver.
10

11

12                                                  (Estoppel)
13          Plaintiff’s recovery in this action is barred, in whole or in part, by the doctrine of estoppel.
14   To the extent Plaintiff failed to accurately report her hours worked, her claims are barred by the
15   doctrine of equitable estoppel. Plaintiff’s purported claims set forth in the Complaint are also
16   barred, in whole or in part, by the doctrine of estoppel in that, inter alia, Plaintiff through her
17   actions and representations led Target to believe that she was properly paid and received all wages
18   to which she was legally entitled.
19

20
                                    (Workers’ Compensation Exclusivity)
21
            Any and all claims by Plaintiff for damages for emotional, mental, and/or physical distress
22
     or injury, are preempted by the Workers’ Compensation Act, California Labor Code Section 3200,
23
     et seq., as the alleged injuries arose as a result of and in the course and scope of her employment.
24

25

26                                          (Third-Party Liability)
27          Any alleged emotional, mental, and/or physical injury suffered by Plaintiff was proximately
28   caused, in whole or in part, by the acts and/or omissions of persons and entities other than Target,

                                                         3
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 49 of 61



 1   including the acts and omissions of Plaintiff herself. Accordingly, Target is entitled to an
 2   allocation of any and all non-economic damages pursuant to California Civil Code Section 1431.2.
 3

 4
                                             (Comparative Fault)
 5
             Target is informed and believes and, upon such information and belief, alleges that the
 6
     damage and injury, if any, allegedly suffered by Plaintiff was directly and proximately caused
 7
     and/or contributed to by Plaintiff’s own negligence and comparative fault, or the negligence and
 8
     fault of other persons and entities and, therefore, Plaintiff’s recovery, if any there be against Target,
 9
     should be offset, diminished, and reduced in accord with the principles of comparative fault.
10

11

12                        (Legitimate, Nondiscriminatory, Nonretaliatory Reasons)
13           All decisions regarding or affecting Plaintiff’s employment were based upon legitimate,
14   nondiscriminatory, nonretaliatory business reasons unrelated to any alleged protected status or
15   activity by Plaintiff.
16

17
                                                (Same Decision)
18
             Plaintiff’s alleged protected activity was not a motivating factor in any employment
19
     decisions pertaining to her, and Plaintiff’s remedies are limited to the extent Target can show it
20
     would have taken the same actions, if any, in the absence of any alleged impermissible factor.
21

22

23                                        (After-Acquired Evidence)
24           The Complaint and each cause of action alleged therein are barred by the after-acquired
25   evidence doctrine.
26

27

28

                                                         4
         DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 50 of 61



 1

 2                                      (Reasonable Care/McGinnis)
 3          Plaintiff’s claims for damages are barred, in whole or in part, because Target exercised
 4   reasonable care to prevent and promptly correct any discriminatory, retaliatory, or harassing
 5   conduct or otherwise unlawful behavior including, but not limited to, promulgating anti-
 6   discrimination, anti-harassment, and anti-retaliation policies, and because Plaintiff unreasonably
 7   failed to take advantage of any preventative or corrective opportunities provided by Target or to
 8   otherwise avoid any harm or damages alleged in the Complaint.
 9

10
                                             (Failure to Mitigate)
11
            Plaintiff, by the exercise of reasonable effort and/or care, could have mitigated the amount
12
     of damages alleged to have been suffered, but Plaintiff has failed, neglected, and refused, and
13
     continues to fail, neglect, and refuse, to exercise a reasonable effort to mitigate the damages.
14

15

16                 (Facts Alleged Insufficient to Support Claim for Punitive Damages)
17          Plaintiff is not entitled to recover punitive or exemplary damages because Plaintiff has
18   failed to allege facts sufficient to state a claim for punitive or exemplary damages or to show that
19   Target engaged in oppressive, fraudulent, or malicious conduct.
20

21
                                              (Constitutionality)
22
            Any and all claims for punitive or exemplary damages set forth in the Complaint violate the
23
     Eighth and Fourteenth Amendments of the United States Constitution.
24

25

26                (Punitive Damages Violate Procedural and Substantive Due Process)
27          Given the facts underlying this dispute, any award of punitive or exemplary damages to
28   Plaintiff would violate Target’s rights to procedural due process and to substantive due process as

                                                        5
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 51 of 61



 1   provided by the Fifth and the Fourteenth Amendments to the Constitution of the United States and
 2   by the Constitution of the State of California.
 3

 4
                               (No Punitive Damages Available Against Target)
 5
               Plaintiff is not entitled to recover punitive or exemplary damages from Target for the
 6
     alleged acts referred to in the Complaint under California Civil Code Section 3294 because the
 7
     grounds that said acts, if any, were performed by an employee or third party of Target and that
 8
     none of Target’s officers, directors, or managing agents committed the alleged acts, nor authorized
 9
     them, nor ratified them, nor did Target or its officers, directors, or managing agents have advance
10
     knowledge of the unfitness, if any, of the employee or employees who allegedly committed said
11
     acts, nor did Target employ said employee with a conscious disregard of the rights or safety of
12
     others.
13

14

15                               (Failure to Engage in the Interactive Process)
16             Plaintiff failed to cooperate in the interactive process of reasonable accommodation, and
17   any breakdown is due to Plaintiff’s conduct and Plaintiff’s alone.
18

19
                                                (Undue Hardship)
20
               Plaintiff’s failure to accommodate claim is barred, in whole or in part, to the extent that any
21
     accommodation Plaintiff purportedly requested would have resulted in an undue hardship or undue
22
     burden to Target.
23

24

25                                                     (Laches)
26             The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of
27   laches.
28

                                                          6
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 52 of 61



 1

 2                     (Lack of Standing – Cal. Bus. & Prof. Code §§ 17200, et seq.)
 3          Plaintiff lacks standing to bring a cause of action based on California Business and
 4   Professions Code Section 17200, et seq. because her claims are individual in nature and no alleged
 5   act or omission of Target harmed or threatened to harm the public or the public interest.
 6

 7
                                            (Adequate Remedy at Law)
 8
            Plaintiff’s cause of action based on California Business & Professions Code §§ 17200, et
 9
     seq. is barred because there is an adequate remedy at law.
10

11

12                                          (Justification and Privilege)
13          As a separate and affirmative defense to the Complaint, and to each purported claim for
14   relief alleged therein, Target alleges that Target cannot be liable for any alleged violation of the
15   California Labor Code or Business and Professions Code Section 17200, et seq. because Target’s
16   actions, conduct, and/or dealings with its employees were lawful and were carried out in good faith
17   for legitimate business purposes.
18

19
                             (No Knowing, Intentional, and/or Willful Conduct)
20
            As a separate and affirmative defense to the Complaint, and to each purported claim for
21
     relief alleged therein by Plaintiff, Target alleges that Plaintiff is not entitled to any penalty award
22
     under any section of the California Labor Code because, at all relevant times, Target did not
23
     willfully, knowingly, and/or intentionally fail to comply with the compensation provisions of the
24
     California Labor Code, but rather acted in good faith and had reasonable grounds for believing that
25
     it did not violate those provisions.
26

27

28

                                                          7
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 53 of 61



 1

 2                                              (Excessive Fine)
 3          An award of penalties against Target (including with respect to, but not limited to, any such
 4   penalties awarded pursuant to California Labor Code §§ 203 and 226) under the circumstances of
 5   this case would constitute an excessive fine and otherwise would be in violation of Target’s due
 6   process and other rights under the United States of California Constitutions.
 7

 8
                                              (Good Faith Dispute)
 9
            Plaintiff’s claims for waiting time penalties under California Labor Code § 203 should be
10
     denied because a good faith dispute exists as to whether any wages are due.
11

12

13                                                 (No Injury)
14          As a separate and affirmative defense to the Complaint, and to each purported claim for
15   relief alleged therein, Target alleges that Plaintiff’s claims pursuant to California Labor Code § 226
16   are barred to the extent that Plaintiff suffered no injury.
17

18
                                            (No Intentional Failure)
19
            As a separate and affirmative defense to the cause of action alleged in the Complaint by
20
     Plaintiff pursuant to California Labor Code Section 226, Target alleges that, even assuming
21
     arguendo Plaintiff was not provided with a proper itemized statement of wages and deductions,
22
     Plaintiff is not entitled to recover damages or penalties because Target’s alleged failure to comply
23
     with California Labor Code Section 226(a) was not a “knowing and intentional failure” under
24
     California Labor Code Section 226(e).
25
                                        RESERVATION OF RIGHTS
26
            Target presently has insufficient knowledge or information upon which to form a belief
27
     whether there may be additional, as yet unstated, defenses, and reserves the right to assert
28

                                                         8
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 54 of 61



 1   additional defenses in the event that discovery and/or investigation indicates that such defenses are
 2   appropriate.
 3                                        PRAYER FOR RELIEF
 4          WHEREFORE, Target prays for judgment as follows:
 5          1.      That Plaintiff takes nothing by the Complaint on file herein;
 6          2.      That all requests for equitable relief of any kind be denied;
 7          3.      That judgment be entered in favor of Target and against Plaintiff on all causes of
 8                  action;
 9          4.      That the Complaint herein be dismissed in its entirety with prejudice;
10          5.      That Target be awarded its costs of suit herein; and
11          6.      For such other and further relief as the Court deems just and proper.
12
     DATED: May 29, 2020                               OGLETREE, DEAKINS, NASH, SMOAK &
13                                                     STEWART, P.C.
14

15
                                                       By:
16                                                           Elizabeth A. Falcone, CA Bar No. 219084
                                                             elizabeth.falcone@ogletreedeakins.com
17
                                                       Attorneys for Defendant
18                                                     TARGET CORPORATION
19

20

21

22

23

24

25

26

27

28

                                                       9
        DEFENDANT TARGET CORPORATION’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
       Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 55 of 61



 1                                         PROOF OF SERVICE
                                    Khadija Yousafzai v. Target Corporation
 2                                          Case No. 20CV366333
 3           I am and was at all times herein mentioned over the age of 18 years and not a party to the
     action in which this service is made. At all times herein mentioned I have been employed in the
 4   office of a member of the bar of the State of California at whose direction the service was made.
     My business address is 222 SW Columbia Street, Suite 1500, Portland, Oregon 97201.
 5
            On May 29, 2020, I served the following document(s):
 6
                     DEFENDANT TARGET CORPORATION’S ANSWER AND
 7                  AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
 8
     by placing    (the original)     (a true copy thereof) in a sealed envelope addressed as stated on the
 9   attached mailing list.
10          BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s) designated
            by the express service carrier for collection and overnight delivery by following the
11          ordinary business practices of Ogletree, Deakins, Nash, Smoak & Stewart P.C., Portland,
            Oregon. I am readily familiar with Ogletree, Deakins, Nash, Smoak & Stewart P.C.’s
12          practice for collecting and processing of correspondence for overnight delivery, said
            practice being that, in the ordinary course of business, correspondence for overnight
13          delivery is deposited with delivery fees paid or provided for at the carrier’s express service
            offices for next-day delivery.
14
            BY FACSIMILE: I faxed the documents to the persons at the fax number listed below.
15          No error was reported by the fax machine that I used.
16          BY MAIL: I placed the envelope for collection and mailing, following our ordinary
            business practices. I am readily familiar with the practice of Ogletree, Deakins, Nash,
17          Smoak & Stewart P.C.’s practice for collecting and processing correspondence for mailing.
            On the same day that correspondence is placed for collection and mailing, it is deposited in
18          the ordinary course of business with the United States Postal Service, in a sealed envelope
            with postage fully prepaid.
19
            I declare that I am employed in the office of a member of the State Bar of this Court at
20          whose direction the service was made. I declare under penalty of perjury under the laws of
            the United States of America that the above is true and correct.
21
            Executed on May 29, 2020, at Portland, Oregon.
22

23    Rosealynn Seitz                                              s/ Rosealynn Seitz
      Type or Print Name                                           Signature
24

25

26

27

28


                                              PROOF OF SERVICE
                            Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 56 of 61



                      1                                         SERVICE LIST
                          Joseph M. Lovretovich
                      2   Eric M. Gruzen
                          Christina R. Manalo
                      3   JML Law
                          5855 Topanga Canyon Blvd., Ste. 300
                      4   Woodland Hills, CA 91367
                          Fax No. 818.610.8800
                      5

                      6   Attorneys for Plaintiff KHADIJA YOUSAFZAI
                      7

                      8

                      9
                                                                                               008808.000520

                     10                                                                           42904144.1

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
2020 06 __
Target_Yousafzai -
                     28

                                                                       2
                                                                PROOF OF SERVICE
Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 57 of 61




            EXHIBIT 4
                                     Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 58 of 61



Table C-5.
U.S. District Courts—Median Time Intervals From Filing to Disposition of Civil Cases Terminated, by District and Method of Disposition,
During the 12-Month Period Ending December 31, 2019


                    Total Cases                 No Court Action                                                Court Action

                                                                               Before Pretrial            During or After Pretrial                 During Trial


                            Median Time                   Median Time                   Median Time                     Median Time                         Median Time
Circuit and   Number of      Interval in    Number of      Interval in    Number of      Interval in    Number of        Interval in        Number of        Interval in
  District      Cases         Months          Cases         Months          Cases         Months          Cases           Months              Cases           Months


Total             250,058             9.9        45,773             4.5       169,473            11.0        32,951                  14.0         1,861               26.2


DC                  3,088             4.7          960              4.0         2,092             5.0            18                  18.9            18               53.8
     1st            7,068            15.0         1,441             4.4         2,783            10.7         2,768                  44.4            76               34.6
ME                   473              8.2          135              3.6          319              9.8            16                  17.2               3                  -
MA                  4,400            19.8          878              3.8          947             10.6         2,524                  45.8            51               34.3
NH                   375              9.5           94              3.0          190             10.3            90                  15.5               1                  -
RI                   589              8.8           41              0.6          452              8.0            90                  13.8               6                  -
PR                  1,231            15.4          293             12.7          875             14.2            48                  31.2            15               39.5
     2nd           23,693             7.8         3,763             3.6        14,520             7.7         5,198                  12.4          212                39.1
CT                  1,913             9.2          483              4.6          864              8.4           551                  17.7            15               27.1
NY,N                1,193             9.1          183              3.2          747              9.5           248                  15.3            15               40.0
NY,E                6,813             8.2         1,145             3.5         3,755             7.9         1,837                  12.2            76               44.8
NY,S               11,453             6.5         1,817             3.4         7,041             5.7         2,503                  11.3            92               34.8
NY,W                2,096            14.4          111              3.2         1,926            14.8            54                  14.6               5                  -
VT                   225             10.7           24              5.6          187             10.7               5                   -               9                  -
     3rd           21,768             7.7         3,562             3.7        12,789             6.7         5,256                  13.9          161                30.6
DE                  2,056             5.3          810              3.5         1,092             6.5           129                  14.9            25               35.3
NJ                 10,960             9.8         1,359             7.2         5,670             6.2         3,892                  16.8            39               40.5
PA,E                5,288             6.0          737              3.0         3,377             5.6         1,120                   8.5            54               19.8
PA,M                1,548            11.1          292              6.6         1,171            11.5            68                  17.8            17               37.5
PA,W                1,781             6.7          292              2.2         1,462             8.0               6                   -            21               29.5
VI                   135             14.8           72             11.5           17             25.6            41                  14.2               5                  -
     4th           43,041            41.9         1,881             5.8        39,543            45.2         1,473                  11.5          144                23.0



Printed on: 22/01/20                                                                                                                                                  1 of 4
                         Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 59 of 61


MD               2,658    8.2      143        5.6     1,912        7.2      575        11.7     28    28.9
NC,E               909    9.4      403        6.7      490        10.9        4             -   12    36.3
NC,M               607   10.5      393        8.7      184        13.5       22        17.0      8       -
NC,W               866    9.5       65        2.5      514         8.1      267        12.7     20    22.0
SC               2,337    9.7      201        2.7     2,043       10.4       67        11.0     26    23.1
VA,E             2,244    6.0      514        5.0     1,328        5.4      378         8.0     24    14.3
VA,W               627   11.1       63        5.7      529        11.9       20        16.3     15    14.3
WV,N               415   11.1       59        5.4      228         7.2      125        22.8      3       -
WV,S            32,378   54.0       40        5.8    32,315       54.1       15        18.2      8       -
       5th      29,032    8.2     6,255       5.5    17,151        8.0     5,373       12.9     253   24.2
LA,E            11,414    7.7     1,204       5.7     6,495        6.9     3,668       12.6     47    23.8
LA,M               963   16.5      230       14.2      688        16.3       33        25.0     12    28.2
LA,W             1,205   11.9      224        5.3      650        10.9      319        18.2     12    36.6
MS,N               620    9.5      167        8.1      239         8.1      208        12.4      6       -
MS,S             1,108    9.3      400        8.2      667         9.7       22        20.7     19    24.1
TX,N             3,559    7.6      522        3.7     3,008        8.7        0             -   29    18.1
TX,E             1,948    8.9      771        7.3     1,123       10.1       28        19.1     26    21.0
TX,S             5,267    7.6     1,872       4.6     2,476        8.1      854        11.7     65    24.0
TX,W             2,948    6.5      865        3.8     1,805        6.8      241        14.2     37    25.5
       6th      14,028    9.8     4,023       7.2     6,795        8.9     3,063       12.6     147   25.0
KY,E             1,049   12.4       90        5.0      941        12.8        7             -   11    16.8
KY,W             1,058    8.9      287        6.0      714         9.3       48        12.3      9       -
MI,E             3,138    8.6      513        3.0     1,111        4.5     1,490       13.6     24    26.0
MI,W               884    8.0       86        2.4      540         6.8      249        12.0      9       -
OH,N             3,266   10.4     1,338      32.0     1,103        8.0      801         9.3     24    22.5
OH,S             2,009    9.9      957        6.7      636        10.9      399        15.3     17    33.0
TN,E               870   11.7      256        8.3      534        12.0       57        15.0     23    25.5
TN,M               937   10.4      184       10.1      736        10.3        3             -   14    25.2
TN,W               817    9.4      312        8.7      480         9.4        9             -   16    20.0
       7th      16,925    8.7     3,321       3.1    10,105        8.7     3,384       18.2     115   32.7
IL,N             8,579    8.4     1,893       3.5     4,976        7.8     1,647       38.6     63    36.9
IL,C               682   10.0      241        6.9      427        12.0        6             -    8       -
IL,S               815    9.2      178        6.5      632         9.6        2             -    3       -
IN,N             1,537   13.2       77        3.0     1,002       12.8      449        15.8      9       -
IN,S             3,390    8.0      570        1.1     1,787        8.7     1,020       10.4     13    36.9
WI,E             1,241    7.0      155        3.0     1,027        7.3       47        13.1     12    26.5




Printed on: 22/01/20                                                                                  2 of 4
                            Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 60 of 61


WI,W               681       7.8      207        3.6      254         8.5      213        10.8      7       -
       8th      15,938      12.3     4,626       5.0    10,406       15.1      796        11.5     110   23.8
AR,E               868      10.2      436        9.5      404        10.1        5             -   23    19.6
AR,W               702      11.1       19        4.5      607        11.0       67        11.9      9       -
IA,N               286       9.7       68        4.7      208        10.5        3             -    7       -
IA,S               345       9.5      152       10.9      184         8.4        2             -    7       -
MN               8,209      21.8     1,855       6.6     5,713       24.3      627        10.9     14    28.8
MO,E             3,079       2.2     1,359       2.2     1,700        2.1        4             -   16    26.3
MO,W             1,477       7.0      531        5.0      852         8.8       80        12.4     14    27.9
NE                 521       8.8       98        6.4      407         8.9        5             -   11    22.5
ND                 229      11.0       36        0.9      187        12.5        1             -    5       -
SD                 222      11.7       72        9.9      144        11.9        2             -    4       -
       9th      39,734       7.7     9,878       4.6    26,541        8.4     3,000       13.5     315   25.4
AK                 345       7.6       61        4.2      281         7.9        0             -    3       -
AZ               6,162      11.7       85        3.5     5,601       11.7      448        14.4     28    32.4
CA,N             5,693       8.5     2,185       5.4     2,202        8.2     1,270       13.3     36    25.0
CA,E             2,545      10.0      959        7.5     1,506       11.6       57        18.4     23    30.8
CA,C            13,784       4.8     3,669       3.5     9,770        5.3      237        13.5     108   21.0
CA,S             2,215       6.2      450        3.4     1,108        5.8      637        11.8     20    29.0
HI                 530       7.6      290        7.4      211         7.0       20        28.6      9       -
ID                 371      10.3       62        2.9      273        11.2       27        16.2      9       -
MT                 360       9.9       99        4.0      128         6.9      127        15.1      6       -
NV               2,635      11.8      829        6.9     1,637       14.7      152        12.9     17    39.1
OR               1,597      11.7      436        6.2     1,134       12.8        7             -   20    24.6
WA,E               958       8.6       55        9.6      893         8.4        3             -    7       -
WA,W             2,483       7.1      675        3.2     1,774        7.9        9             -   25    19.3
GUAM                   34   15.8       13        4.7       12        10.9        6             -    3       -
NMI                    22   12.5       10        8.6       11        13.9        0             -    1       -
     10th        8,643       9.5     1,837       4.9     5,769       10.2      941        13.6     96    26.9
CO               2,590       7.4      773        4.6     1,696        8.1       84        18.2     37    31.6
KS               1,866      22.0      149        4.4     1,623       37.6       79        19.5     15    26.7
NM                 987       9.5      101        1.0      446         8.3      426        12.5     14    33.3
OK,N               565       9.7       63        2.9      491        10.2        6             -    5       -
OK,E               354      11.8       13        2.2      332        11.9        4             -    5       -
OK,W             1,022       8.5      375        7.3      414         7.8      222        11.2     11    14.2
UT               1,047       9.9      261        6.9      737        10.4       43        22.2      6       -




Printed on: 22/01/20                                                                                     3 of 4
                                         Case 5:20-cv-03772-SVK Document 1-1 Filed 06/08/20 Page 61 of 61


WY                       212               8.8             102                5.4               30                6.1               77               12.8                3                   -
   11th               27,100               5.3           4,226                3.6          20,979                 5.2           1,681                12.2              214               20.8
AL,N                   1,724             10.8                58               2.5            1,609              10.7                33               28.0               24               22.4
AL,M                     536             10.4                60               3.4             463               11.2                10               21.5                3                   -
AL,S                     516               7.7               90               4.9             416                 8.5                6                  -                4                   -
FL,N                   2,039               5.6               21               1.6            2,003                5.5                7                  -                8                   -
FL,M                   6,660               5.7             333                3.1            6,163                5.7             109                15.9               55               20.3
FL,S                   9,490               3.9           2,804                3.8            6,587                3.9               21               18.6               78               16.4
GA,N                   4,911               6.4             498                2.8            2,906                4.2           1,480                11.5               27               26.9
GA,M                     691               7.4             163                4.8             505                 8.0               10               24.2               13               20.3
GA,S                      533               9.4           199               8.2            327               10.1                5                     -                2                    -
NOTE: Median time intervals are not computed when fewer than 10 cases reported. This table excludes land condemnations, prisoner petitions, deportation reviews, recovery of
overpayments, and enforcement of judgments. Includes cases filed in previous years as consolidated cases that thereafter were severed into individual cases. For fiscal years prior to 2001,
this table included data on recovery of overpayments and enforcement of judgments.




Printed on: 22/01/20                                                                                                                                                                      4 of 4
